



--------------------------------------------------------------------------------

EXECUTION COPY
CREDIT AGREEMENT
Dated as of May 15, 2013
among
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP,
as the Borrower,
CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
and
The Other Lenders Party Hereto
CITIGROUP GLOBAL MARKETS INC.,
and
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as
Joint Lead Arrangers and Joint Book Running Managers,


BANK OF AMERICA, N.A.,
as
Syndication Agent,


BMO CAPITAL MARKETS,
as
Joint Lead Arranger,


and


BANK OF MONTREAL
and
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION
as
Co-Documentation Agents







--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
2


1.01 Defined Terms
2


1.02 Other Interpretive Provisions
27


1.03 Accounting Terms
28


1.04 Rounding
28


1.05 Times of Day
28


1.06 Letter of Credit Amounts
28


ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
28


2.01 Committed Loans
28


2.02 Borrowings, Conversions and Continuations of Committed Loans
29


2.03 Intentionally Omitted
30


2.04 Letters of Credit
30


2.05 Swing Line Loans
38


2.06 Prepayments
40


2.07 Termination or Reduction of Commitments
41


2.08 Repayment of Loans
41


2.09 Interest
41


2.10 Fees
42


2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
43


2.12 Evidence of Debt
43


2.13 Payments Generally; Administrative Agent's Clawback
44


2.14 Sharing of Payments by Lenders
45


2.15 Extension of Maturity Date
46


2.16 Increase in Commitments
46


2.17 Cash Collateral
47


2.18 Defaulting Lenders
48


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
50


3.01 Taxes
50


3.02 Illegality
54


3.03 Inability to Determine Rates
54


3.04 Increased Costs; Reserves on Eurodollar Rate Loans
55


3.05 Compensation for Losses
56


3.06 Mitigation Obligations; Replacement of Lenders
57


3.07 Survival
57


ARTICLE IV. Borrowing Base
57


4.01 Initial Borrowing Base
57


4.02 Changes in Borrowing Base Availability Calculation
57


4.03 Requests for Admission into Borrowing Base Availability
58


4.04 Eligibility
58


4.05 Approval of Borrowing Base Properties
58


4.06 Liens on Borrowing Base Properties
58


4.07 Notice of Admission of New Borrowing Base Properties
58


4.08 Release of Borrowing Base Property and Guarantor
58


4.09 Exclusion Events
59


4.10 Documentation Required with Respect to Borrowing Base Properties
60




i

--------------------------------------------------------------------------------




ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
60


 5.01 Conditions of Initial Credit Extension
60


5.02 Conditions to all Credit Extensions
62


ARTICLE VI. REPRESENTATIONS AND WARRANTIES
63


6.01 Existence, Qualification and Power
63


6.02 Authorization; No Contravention
63


6.03 Governmental Authorization; Other Consents
63


6.04 Binding Effect
63


6.05 Financial Statements; No Material Adverse Effect
63


6.06 Litigation
64


6.07 No Default
64


6.08 Ownership of Property; Liens
64


6.09 Environmental Compliance
64


6.10 Insurance
64


6.11 Taxes
64


6.12 ERISA Compliance
65


6.13 Subsidiaries; Equity Interests
66


6.14 Margin Regulations; Investment Company Act
66


6.15 Disclosure
66


6.16 Compliance with Laws
66


6.17 Taxpayer Identification Number
66


ARTICLE VII. AFFIRMATIVE COVENANTS
67


7.01 Financial Statements
67


7.02 Certificates; Other Information
67


7.03 Notices
69


7.04 Payment of Obligations
70


7.05 Preservation of Existence, Etc.
70


7.06 Maintenance of Properties
70


7.07 Maintenance of Insurance
70


7.08 Compliance with Laws
70


7.09 Books and Records
70


7.10 Inspection Rights
70


7.11 Use of Proceeds
71


7.12 Borrowing Base Properties
71


7.13 Subsidiary Guarantor Organization Documents
71


7.14 Additional Guarantors
72


7.15 Environmental Matters
72


7.16 REIT Status; New York Stock Exchange Listing
72


ARTICLE VIII. NEGATIVE COVENANTS
73


8.01 Liens
73


8.02 Investments
73


8.03 Fundamental Changes
74


8.04 Dispositions
75


8.05 Restricted Payment
75


8.06 Change in Nature of Business
76


8.07 Transactions with Affiliates
76




ii

--------------------------------------------------------------------------------




8.08 Burdensome Agreements
76


8.09 Use of Proceeds
76


8.10 Borrowing Base Properties
76


8.11 Amendments of Constitutive Documents
77


8.12 Accounting Changes
77


8.13 Negative Pledge; Indebtedness
77


8.14 Financial Covenants
77


ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
78


9.01 Events of Default
78


9.02 Remedies Upon Event of Default
80


9.03 Application of Funds
80


ARTICLE X. ADMINISTRATIVE AGENT
81


10.01 Appointment and Authority
81


10.02 Rights as a Lender
81


10.03 Exculpatory Provisions
81


10.04 Reliance by Administrative Agent
82


10.05 Delegation of Duties
82


10.06 Resignation of Administrative Agent
83


10.07 Non-Reliance on Administrative Agent and Other Lenders
84


10.08 No Other Duties, Etc.
84


10.09 Administrative Agent May File Proofs of Claim
84


10.10 Collateral and Guaranty Matters
85


10.11 Relationship of Administrative Agent and Lenders
85


ARTICLE XI. MISCELLANEOUS
85


11.01 Amendments, Etc.
85


11.02 Notices; Effectiveness; Electronic Communication.
87


11.03 No Waiver; Cumulative Remedies; Enforcement
89


11.04 Expenses; Indemnity; Damage Waiver
89


11.05 Payments Set Aside
91


11.06 Successors and Assigns
91


11.07 Treatment of Certain Information; Confidentiality
95


11.08 Right of Setoff
96


11.09 Interest Rate Limitation
96


11.10 Counterparts; Integration; Effectiveness
97


11.11 Survival of Representations and Warranties
97


11.12 Severability
97


11.13 Replacement of Lenders
97


11.14 Governing Law; Jurisdiction; Etc.
98


11.15 Waiver of Jury Trial
99


11.16 No Advisory or Fiduciary Responsibility
99


11.17 Electronic Execution of Assignments and Certain Other Documents
100


11.18 USA PATRIOT Act
100


11.19 ENTIRE AGREEMENT
100


SIGNATURES
S-1






iii

--------------------------------------------------------------------------------




SCHEDULES
 
1.01(A)
Commitments and Applicable Percentages
1.01(B)
Guarantors
1.01(C)
SunChamp Collateral
1.01(D)
SunChamp Property Owner Entities
1.01(E)
Existing Letters of Credit
1.01(F)
Equity Interest Collateral
1.01(G)
Mortgage Assignments
1.01(H)
JV Debt Assignments
1.01(I)
JV Debt Collateral
4.01
Initial Borrowing Base Properties
6.06
Litigation
6.09
Environmental Matters
6.13
Subsidiaries; Other Equity Investments; Equity Interests
6.17
Loan Parties' Taxpayer Identification Numbers
8.01
Existing Liens
11.02
Administrative Agent's Office; Certain Addresses for Notices
 
 
EXHIBITS
 
A
Form of Committed Loan Notice
B
Form of Swing Line Loan Notice
C
Form of Note
D
Form of Compliance Certificate
E-1
Form of Assignment and Assumption
E-2
Form of Administrative Questionnaire
F-1
Opinion Matters (Michigan Counsel)
F-2
Opinion Matters (New York Counsel)
G
Borrowing Base Report
H
List of Competitors of Borrower






iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of May 15, 2013 among Sun
Communities Operating Limited Partnership, a Michigan limited partnership (the
“Borrower”), each of the Loan Parties from time to time party hereto, each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), Citibank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and Citigroup Global Markets Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated as Joint Lead Arrangers and Joint Book
Running Managers.
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Adjusted EBITDA” means EBITDA for the Consolidated Group for the most recently
ended period of four fiscal quarters minus the aggregate Annual Capital
Expenditure Adjustment.
“Administrative Agent” means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Annual Capital Expenditure Adjustment” means for each Property, $50 per Site.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender's Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.01(A) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

2

--------------------------------------------------------------------------------




“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.02(a):
Level
Leverage Ratio
Applicable Rate for Eurodollar Loans/Letter of Credit Fees
Applicable Rate for Base Rate Loans
1
< 45%
1.65%
0.65%
2
≥ 45% but < 50%
1.7%
0.7%
3
≥ 50% but < 55%
1.9%
0.9%
4
≥ 55% but < 60%
2.1%
1.1%
5
≥ 60% but < 65%
2.5%
1.5%
6
≥ 65%
2.9%
1.9%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02(a); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section and such failure continues for five (5)
days, then, upon the request of the Required Lenders, Pricing Level 6 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Applicable Rate
in effect as of the Closing Date shall be determined based upon the Leverage
Ratio indicated in the Compliance Certificate delivered on the Closing Date.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means, individually and collectively, as the context may require,
Citigroup Global Markets Inc., in its capacity as a joint lead arranger and
joint book running manager, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as a joint lead arranger and joint book running
manager.
“Arranger Commitment Letter” means the letter agreement, dated April 22, 2013,
among the Borrower, the Administrative Agent and the Arranger.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted (such acceptance not to be unreasonably
withheld) by the Administrative Agent, in substantially the form of Exhibit E-1
or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

3

--------------------------------------------------------------------------------




“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2012, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) ½ of 1% per annum above the Federal Funds Rate, (b) the rate of interest
in effect for such day as publicly announced from time to time by Citibank in
New York, New York, as Citibank, N.A.'s base rate, and (c) the one-month
Eurodollar Rate plus 1.00%.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base Availability” means, at any time, an aggregate principal amount
equal to the Mortgageability Cash Flow from all the Borrowing Base Properties
divided by a Debt Yield of 11.0%.
“Borrowing Base NOI” means, at any time with respect to any real property asset
owned by any Person, (i) if owned for at least twelve (12) months, the Net
Operating Income derived from such real property asset for the trailing twelve
months; (ii) if owned for at least one fiscal quarter but less than twelve
months (and Borrower has not made the election set forth in clause (iv) of this
paragraph), the Net Operating Income derived from such real property asset for
the most recent fiscal quarter times four; (iii) if owned for less than one
fiscal quarter (and Borrower has not made the election set forth in clause (iv)
of this paragraph), the Net Operating Income derived from such real property
asset for most recent quarter of historical financials times four; and (iv) if
owned for less than twelve (12) months, at the Borrower's election (absent which
election clause (ii) or (iii) shall apply, as applicable), the Net Operating
Income derived from such real property asset for the trailing twelve (12)
months. For the avoidance of doubt, the Net Operating Income of a real property
asset that is sold by a Person within the trailing twelve months will be
excluded in calculating Borrowing Base NOI. In no event shall the Borrowing Base
NOI for any Borrowing Base Property be less than zero. For the purposes of
calculating Borrowing Base NOI:
(a)     no single Borrowing Base Property may account for greater than twenty
percent (20%) of the aggregate Borrowing Base NOI, with any excess over such
limit being deducted from the aggregate Borrowing Base NOI;
(b)    no more than thirty-five percent (35%) of the aggregate Borrowing Base
NOI may be in respect of Borrowing Base Properties that are located in any one
metropolitan statistical area, as defined by the U.S. Office of Management and
Budget, with any excess over such limit being deducted from the aggregate
Borrowing Base NOI; and

4

--------------------------------------------------------------------------------




(c)    no more than thirty-two percent (32%) of the aggregate Borrowing Base NOI
may be from Net Operating Income derived from recreational vehicle sites with
any excess over such limit being deducted from the aggregate Borrowing Base NOI.
“Borrowing Base Property” means a Property or any of the SunChamp Properties
that is designated as such by the Borrower and is an Eligible Property.
“Borrowing Base Report” means a report in substantially the form of Exhibit G
(or such other form approved by the Administrative Agent) certified by a
Responsible Officer of Borrower.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capitalization Rate” means 7.50%.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuers or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) each L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

5

--------------------------------------------------------------------------------




(b)    the Parent fails at any time to own, directly or indirectly, at least 70%
of the Equity Interests of each other Loan Party, free and clear of all Liens
(other than the Liens in favor of the Administrative Agent, for the benefit of
the Lenders), or ceases to be the general partner of the Borrower or ceases to
Control all management and financial decisions of each Loan Party.
(c)    the Borrower fails at any time to own, directly or indirectly, at least
99% of the Equity Interests of each other Loan Party (other than the SunChamp
Property Owner Entities), free and clear of all Liens (other than the Liens in
favor of the Administrative Agent, for the benefit of the Lenders).
(d)    the Borrower fails at any time to own, directly or indirectly, at least
75% of the Equity Interests of each of the SunChamp Property Owner Entities,
free and clear of all Liens (other than the Liens in favor of the Administrative
Agent, if any).
“Citibank” means Citibank, N.A. and its successors.
“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means the Equity Interest Collateral, the SunChamp Collateral, the
JV Debt Collateral, and all other property of the Pledgors on which Liens have
been granted to the Administrative Agent, for the benefit of the Lenders, to
secure the Obligations.
“Collateral Documents” means the Pledge Agreement, the Mortgage Assignments and
any other agreement entered into by a Loan Party that creates or purports to
create a Lien in favor of the Administrative Agent, for the benefit of the
Lenders.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 1.01(A) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including, without limitation, Section 2.18).
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Committed Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

6

--------------------------------------------------------------------------------




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor of Borrower” means any Person identified on Exhibit H attached
hereto and their respective Affiliates and successors.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consent Request Date” has the meaning specified in Section 11.01.
“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries.
“Construction in Progress” means each formerly unimproved Real Property or
portion thereof at which new site improvements have commenced. Site improvements
include, but are not limited to, land development, installation of roads,
utilities, or other infrastructure developments and the development of new
homesites. A Real Property or portion thereof will cease to be classified as
“Construction in Progress” on the earlier to occur of (A) the time that such
Real Property or portion thereof has an occupancy rate of greater than
seventy-five percent (75%), (B) one hundred eighty (180) days after completion
of site improvements at such Real Property or portion thereof, or (C) such Real
Property or portion thereof has been classified as “Construction in Progress”
for more than eighteen (18) months, in which case, if such site improvements are
not completed, such Real Property or portion thereof will be classified as
unimproved land holdings.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Daily Usage” means, as of any date, the quotient (expressed as a percentage) of
(a) the Total Outstandings on such date, divided by (b) the Aggregate
Commitments on such date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Yield” means, at any time, the aggregate Mortgageability Cash Flow from
all the Borrowing Base Properties divided by the Total Outstandings.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan

7

--------------------------------------------------------------------------------




plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within two
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower, or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless such writing
or public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) become insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (iii) had a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity, or (iv) taken any action in furtherance of,
or indicated its consent to, approval of or acquiescence in any such proceeding
or appointment; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender; provided that in
each case, neither the reallocation of funding obligations provided for in
Section 2.18(a) as a result of a Lender's being a Defaulting Lender nor the
performance by non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
non-Defaulting Lender. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any of clauses (a) through (d) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.18(b)) upon notification of such
determination by the Administrative Agent to the Borrower, each L/C Issuer, the
Swing Line Lender and the Lenders.
“Departing Lender” has the meaning specified in Section 11.13.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.

8

--------------------------------------------------------------------------------




“EBITDA” means for the Consolidated Group, without duplication, the sum of (a)
Net Income of the Consolidated Group, in each case, excluding (i) any non
recurring or extraordinary gains and losses for such period, (ii) any income or
gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of Net Income for such period
pursuant to clause (a) above, has been deducted for or in connection with (i)
Interest Expense (plus, amortization of deferred financing costs, to the extent
included in the determination of Interest Expense per GAAP), (ii) income taxes,
and (iii) depreciation and amortization inclusive of intangibles, all determined
in accordance with GAAP for the prior four quarters, plus (c) the Consolidated
Group's pro rata share of the above attributable to interests in Unconsolidated
Affiliates, with the exception of Origen Financial Inc. and Origen Financial
Services, Inc., plus (d) non-cash deferred compensation.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Eligible Property” means Property reasonably acceptable to the Administrative
Agent that meets and continues to satisfy each of the following criteria:
(a) Property types: manufactured home communities or recreational vehicle
communities.
(b) Except for the SunChamp Property Owner Entities, the Loan Party that owns
such Property must be wholly-owned, directly or indirectly, by the Borrower
and/or the Parent (or be a subsidiary of the Borrower and/or the Parent that is
controlled exclusively by the Borrower and/or the Parent and/or one or more
wholly-owned Subsidiaries of the Borrower, including control over operating
activities of such Subsidiary and the ability of such Subsidiary to dispose of,
pledge or otherwise encumber assets, incur, repay and prepay debt, provide
guarantees and pay dividends and distributions in each case without any
requirement for the consent of any other party or entity).
(c) The Loan Party that owns such Property and the Property itself must be
located in the United States.
(d) The Property may not be subject to any Liens, negative pledges and/or
encumbrances or any restrictions on the ability of the applicable Loan Party to
transfer or encumber such Property or income therefrom or proceeds thereof
(other than the pledge of Equity Interests to secure the Obligations, certain
permitted Liens, such as those permitted by Section 8.01, and Liens to secure
the SunChamp Indebtedness).
(e) There may not exist any Lien (other than to secure the Obligations and other
than certain permitted Liens such as those permitted by Section 8.01) on any of
the Collateral, except for Liens to secure the SunChamp Indebtedness.
(f) All management agreements, if any, pertaining to the Property must be
reasonably acceptable to the Administrative Agent.
(g) The Property may not be subject to title defects, survey defects,
environmental violations or other defects, which could reasonably be expected to
cause a Material Property Event.
(h) The Loan Party that owns the Property may not incur or otherwise be liable
for any Indebtedness other than the Obligations and other Indebtedness permitted
to be incurred by Loan Parties hereunder, including the SunChamp Indebtedness

9

--------------------------------------------------------------------------------




(i) [Intentionally omitted.]
(j) The receipt by the Administrative Agent of evidence demonstrating compliance
of each Borrowing Base Property with insurance requirements hereunder,
including, without limitation, (A) evidence as to whether each Borrowing Base
Property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) pursuant
to a standard flood hazard determination form, and (B) if such Borrowing Base
Property is a Flood Hazard Property, (1) evidence as to whether the community in
which such Borrowing Base Property is located is participating in the National
Flood Insurance Program, (2) the applicable Subsidiary Guarantor's written
acknowledgment of receipt of written notification from the Administrative Agent
as to the fact that such Borrowing Base Property is a Flood Hazard Property and
as to whether the community in which each such Flood Hazard Property is located
is participating in the National Flood Insurance Program and (3) copies of the
applicable Subsidiary Guarantor's application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent.
(k) Such other reasonable criteria as reasonably determined by the
Administrative Agent upon further due diligence with respect to any proposed
Borrowing Base Property, and consistent with recreational vehicle and
manufactured home asset class.
For any Property that does not satisfy all the above-listed criteria to be added
as a Borrowing Base Property after the Closing Date, the Required Lenders will
have ten (10) Business Days from the receipt of historical operating statements
and other Property level diligence materials (including without limitation
surveys and other third party reports) to approve/disapprove the designation of
a Property as a Borrowing Base Property, if any Lender fails to respond during
the 10-day period, such Lender shall be deemed to have approved.
Notwithstanding anything set forth above, the Real Property owned by the
SunChamp Property Owners Entities shall be deemed Eligible Property and Initial
Borrowing Base Properties for purposes of this Agreement without meeting all
qualifications for inclusion of such Real Property as Eligible Property on the
date hereof, provided that the ongoing inclusion of such Real Property as
Borrowing Base Properties shall be contingent in each case upon the applicable
Loan Party not permitting any new or additional exceptions of such Real Property
to meet such criteria for qualification beyond those exceptions that exist on
the date hereof.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions applicable to the Loan Parties, Borrower, its Subsidiaries and
their real property and operations, relating to pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

10

--------------------------------------------------------------------------------




“Equity Interest Collateral” means the Equity Interests listed on Schedule
1.01(F), as such Schedule may be amended from time to time upon the inclusion or
removal of any new Borrowing Base Property in the calculation of Borrowing Base
Availability.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the rate per annum (rounded upward, if necessary, to the
nearest 1/100 of 1%) that appears on the Reuters Screen LIBOR01 Page (or any
successor thereto) as the British Bankers Association London interbank offered
rate for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two London Banking Days prior to the
first day of such Interest Period, or, (ii) if such rate is not available at
such time for any reason, the rate per annum (rounded upward, if necessary, to
the nearest 1/100 of 1%, if such average is not such a multiple) determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Citibank's London Branch to prime banks in the London interbank Eurodollar
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; and

11

--------------------------------------------------------------------------------




(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the British Bankers Association
London interbank offered rate for deposits in Dollars (for delivery on the date
of determination) with a term equivalent to one month commencing that day,
determined as at approximately 11:00 a.m. (London time) two London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day, or, (ii) if such published
rate is not available at such time for any reason, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%, if such average is not such a
multiple) determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Citibank's London Branch to
prime banks in the London interbank Eurodollar market at their request at the
date and time of determination.
“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”
“Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
11.13), any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office),
including, without limitation, FATCA, or (ii) is attributable to such Foreign
Lender's failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c).
“Exclusion Event” has the meaning specified in Section 4.09.
“Exclusion Notice” has the meaning specified in Section 4.09.

12

--------------------------------------------------------------------------------




“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 28, 2011, as amended, among the Borrower, Bank of America, N.A., as
administrative agent, and a syndicate of lenders.
“Existing L/C Issuer” means Bank of America, N.A.; provided, however, that the
Existing L/C Issuer shall act as an L/C Issuer hereunder solely with respect to
the continuance of the Existing Letters of Credit and shall have no obligation
to and shall not issue any new Letter of Credit or replace, renew, increase or
extend (including pursuant to any automatic extension provisions) any Existing
Letter of Credit.
“Existing Letters of Credit” means those letters of credit described on Schedule
1.01(E).
“Existing Maturity Date” has the meaning specified in Section 2.15.
“Extension Option” has the meaning specified in Section 2.15.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Fixed Charges” means for the Consolidated Group, without duplication, the sum
of (a) Interest Expense, plus (b) scheduled principal payments, exclusive of
balloon payments, plus (c) dividends and distributions on preferred stock, if
any (excluding dividends and distributions with respect to Series A-1 Preferred
Units (Kentland), Preferred Units (Aspen) and Series A-3 Preferred Units
(Morgan)), plus (d) the Consolidated Group's pro rata share of the above
attributable to interests in Unconsolidated Affiliates with the exception of
Origen Financial Inc. and Origen Financial Services, Inc., all for the most
recently ended period of four fiscal quarters.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

13

--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to the immediately prior twelve
month period, the Consolidated Group's Net Income (or loss), plus depreciation
and amortization, inclusive of intangibles and after adjustments for
unconsolidated partnerships and joint ventures as hereafter provided. For
purposes hereof, (a) “Funds From Operations” shall include, and be adjusted to
take into account, the Borrower's interests in unconsolidated partnerships and
joint ventures, on the same basis as consolidated partnerships and subsidiaries,
as provided in the “white paper” issued in April 2002 by the National
Association of Real Estate Investment Trusts, and (b) net income (or loss) shall
not include gains (or, if applicable, losses) resulting from or in connection
with (i) restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock, (iv) non-cash charges, or (v) non-recurring
charges.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by GAAP. The
term “Guarantee” as a verb has a corresponding meaning.

14

--------------------------------------------------------------------------------




“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty, and
“Guaranty” means any one of the Guaranties.
“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors. The initial Guarantors are listed
on Schedule 1.01(B).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, excessive
moisture, mildew, mold, microbial contamination, microbial growth or other
fungi, or biological agents that can or are known to produce mycotoxins or other
bioaerosols, such as antigens, bacteria, amoebae and microbial organic compounds
or other similar matter, in each case that poses a material risk to human health
or the environment, or negatively impacts the value of a Property in any
material respect, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“ICC” has the meaning specified in Section 2.04(g).
“ICC Rule” has the meaning specified in Section 2.04(g).
“Improved Land Holdings” means all vacant developed homesites owned by the
members of the Consolidated Group other than homesites classified as
Construction in Progress whose value shall be determined by taking (a)(1) the
net book value of all homesites owned by the members of the Consolidated Group
other than homesites classified as Construction in Progress divided by (2) the
total number of all homesites owned by the members of the Consolidated Group
other than homesites classified as Construction in Progress, multiplied by (b)
the total number of such vacant developed homesites other than homesites
classified as Construction in Progress.
“Indebtedness” means, for the Consolidated Group, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;
(b)    all direct or contingent obligations under letters of credit (including
standby and commercial), bankers' acceptances and similar instruments (including
bank guaranties and surety bonds) to the extent such instruments or agreements
support financial, rather than performance, obligations;
(c)    net obligations under any Swap Contract (exclusive of any obligations
secured by cash collateral and Excluded Swap Obligations);
(d)    all obligations to pay the deferred purchase price of property or
services;
(e)    capital leases, Synthetic Lease Obligations and Synthetic Debt;
(f)    all obligations to purchase, redeem, retire, defease or otherwise make
any cash payment in respect of any equity interest, to the extent required to be
purchased, redeemed, retired, or defeased for cash prior to the Maturity Date,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference, plus accrued and unpaid
dividends, if any;

15

--------------------------------------------------------------------------------




(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property (including indebtedness arising under conditional sales or other title
retention agreements) whether or not such indebtedness has been assumed by the
grantor of the Lien or is limited in recourse; and
(h)    all Guarantees in respect of any of the foregoing.
For all purposes hereof, Indebtedness shall include the Consolidated Group's pro
rata share of the foregoing items and components attributable to Indebtedness of
Unconsolidated Affiliates, with the exception of Origen Financial Inc. and
Origen Financial Services, Inc., but shall not include any Indebtedness due from
any entity which is included in the Consolidated Group to any other entity
included in the Consolidated Group. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means all Taxes other than Other Taxes and Excluded Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial Borrowing Base Properties” means the Properties listed on Schedule
4.01, and “Initial Borrowing Base Property” means any one of the Initial
Borrowing Base Properties.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Expense” means, without duplication, total cash interest expense of
the Consolidated Group determined in accordance with GAAP (including for the
avoidance of doubt capitalized interest and interest expense attributable to the
Consolidated Group's ownership interests in Unconsolidated Affiliates, with the
exception of Origen Financial Inc. and Origen Financial Services, Inc.), all for
the most recently ended period of four fiscal quarters.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each March, June, September and December and the Maturity Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Committed Loan) converted to or continued as a Eurodollar Rate
Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its Committed Loan Notice:

16

--------------------------------------------------------------------------------




(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
“JV Debt Assignments” means those assignments of debt owing to the Borrower and
listed on Schedule 1.01(H).
“JV Debt Collateral” means those loan documents listed on Schedule 1.01(I).
“JV Indebtedness” means all indebtedness evidenced by the JV Debt Collateral.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

17

--------------------------------------------------------------------------------




“L/C Issuer” means (a) the Existing L/C Issuer, (b) Citibank in its capacity as
an issuer of Letters of Credit hereunder, (c) any successor issuer of Letters of
Credit hereunder or (d) any other Lender approved as an L/C Issuer by the
Administrative Agent and the Borrower.
“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lender Party” means any Lender, the Swing Line Lender or any L/C Issuer.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day), provided that if a Letter of Credit is Cash
Collateralized in accordance with Section 2.17 at least 30 days prior to the
Maturity Date the Letter of Credit Expiration Date may be up to one (1) year
after the Maturity Date.
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
“Letter of Credit Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Commitments of the Lenders. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Commitments.
“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness to (b) Total Asset Value.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

18

--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Arranger Commitment Letter,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement, in each case, as amended.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Parent or
the Borrower and its Subsidiaries, taken as a whole; (B) a material adverse
effect on the rights and remedies of the Administrative Agent or any Lender
under any Loan Documents, or of the ability of the Borrower and the Loan Parties
taken as a whole to perform their obligations under any Loan Documents; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Documents to which it is a
party.
“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property that, under or pursuant to any
Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could reasonably be expected to have a Material
Property Event.
“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to have a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the value of such
Borrowing Base Property, or (c) material adverse effect on the ownership of such
Borrowing Base Property.
“Maturity Date” means the later of (a) May 15, 2017 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Availability” means the lesser of: (a) the Aggregate Commitments; or
(b) the Borrowing Base Availability.
“Mortgage Assignments” means those mortgage assignments listed on Schedule
1.01(G).
“Mortgageability Cash Flow” means at any time and with respect to any Borrowing
Base Property, the Borrowing Base NOI from such Borrowing Base Property, minus
the Annual Capital Expenditure Adjustment, but calculated exclusively with
respect to such Borrowing Base Property, minus an amount equal to four percent
(4%) of rents for management fees.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

19

--------------------------------------------------------------------------------




“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however that Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any Subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its organization
documents or any agreement, instrument or law applicable to such Subsidiary
during such period, except that the Parent's equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and (c)
any income (or loss) for such period of any Person if such Person is not a
Subsidiary of the Parent, except that the Parent's equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a Subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary of the Parent,
such Subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso).
“Net Operating Income” means for any Real Property and for any period, an amount
equal to (a) the aggregate gross revenues from the operations of such Real
Property during such period, minus (b) the sum of all expenses and other proper
charges incurred in connection with the operation of such Real Property during
such period (including accruals for real estate taxes and insurance, but
excluding any management fees actually paid in cash, debt service charges,
income taxes, state taxes, depreciation, amortization and other non-cash
expenses), which expenses and accruals shall be calculated in accordance with
GAAP.
“Non-Consenting Lender” has the meaning specified in Section 11.01.
“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions to nonrecourse liability, such as fraud, misapplication of funds and
environmental indemnities, and customary exceptions which trigger recourse for
payment of the entire indebtedness, such as bankruptcy, insolvency, receivership
or other similar events) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, or any Swap Contract,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that in
no event shall the Obligations of the Loan Parties under the Loan Documents
include any Excluded Swap Obligations.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or

20

--------------------------------------------------------------------------------




organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Parent” means Sun Communities, Inc., a Maryland corporation.
“Parent Guaranty” means the Guaranty executed by Parent in favor of the
Administrative Agent, for the benefit of the Lenders, in form and substance
acceptable to the Administrative Agent.
“Participant” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Distributions” means (a) for the Borrower for any fiscal year of the
Borrower, Restricted Payments in an amount not to exceed in the aggregate the
greater of (i) 95% of Funds From Operations, calculated on a trailing twelve
month basis, and (ii) the sum of (A) the amount of Restricted Payments required
to be paid by the Parent in order for it to (x) maintain its REIT status for
federal or state income tax purposes and (y) avoid the payment of federal or
state income or excise tax, plus (B) corresponding pro rata distributions to the
Limited Partners of the Borrower; provided, however that (1) during an Event of
Default under Section 9.01(a), Restricted Payments by the Borrower to the
Parent, with corresponding pro rata distributions to the Limited Partners of the
Borrower, and by the Parent to its shareholders, shall only be permitted up to
the minimum amount needed to maintain the REIT status as a REIT for federal and
state income tax purposes, and (2) notwithstanding the preceding clause (1), no
Restricted Payments will be permitted following acceleration of amounts owing
hereunder or during the existence of an Event of Default under Section 9.01(f).

21

--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.02.
“Pledge Agreement” means each Pledge Agreement or similarly titled document,
executed by a Pledgor, to or for the benefit of the Administrative Agent, for
the benefit of the Lenders, covering the Equity Interest Collateral.
“Pledgors” means, collectively, those entities that execute the Pledge Agreement
as a Pledgor; “Pledgor” means any one of the Pledgors.
“Preferred Units (Aspen)” has the meaning ascribed to the term “Preferred OP
Units” in Section 3.3 of Borrower's Second Amended and Restated Limited
Partnership Agreement, as amended, which class of Units was initially created by
such Second Amended and Restated Limited Partnership Agreement and the terms of
which have been subsequently modified by Amendments No. 146, 204 and 257 to
Borrower's Second Amended and Restated Limited Partnership Agreement.
“Property” means any Real Property which is owned, directly or indirectly, by a
Loan Party.
“Property Information” has the meaning specified in Section 4.03.
“Property Owners” means, collectively, each Subsidiary which owns a Borrowing
Base Property, other than the SunChamp Property Owner Entities, and “Property
Owner” means any one of the Property Owners.
“Public Lender” has the meaning specified in Section 7.02.
“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.
“Recourse Indebtedness” means Indebtedness for borrowed money other than
Non-Recourse Indebtedness.
“Register” has the meaning specified in Section 11.06(c).
“Related Collateral Deliverables” means, with respect to either the Mortgage
Assignments or the JV Debt Assignments, (1) the original promissory notes
evidencing the SunChamp Indebtedness and the JV Indebtedness (or, in the case of
missing original promissory notes, lost note indemnities) and allonges thereto
executed in blank and (2) assignments of the SunChamp Collateral and the JV Debt
Collateral executed in blank; in each case in form and substance reasonably
acceptable to the Administrative Agent.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.

22

--------------------------------------------------------------------------------




“Replacement Lender” means an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders having at
least 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
at least 50% of the Total Outstandings (with the aggregate amount of each
Lender's risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, senior vice president - finance/treasury, treasurer or
controller of a Loan Party, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower's stockholders, partners or members (or
the equivalent Person thereof).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means for any Person, Indebtedness of such Person that is
secured by a Lien.
“Secured Recourse Indebtedness” means for any Person, Recourse Indebtedness of
such Person that is secured by a Lien, which shall exclude collateralized
receivables (except to the extent that any recourse obligation in respect of
such collateralized receivables has been triggered and a demand for payment has
been made by the applicable third party lender).
“Security Documents” means:
(a)    the Pledge Agreements;
(b)    the Mortgage Assignments;

23

--------------------------------------------------------------------------------




(c)    the JV Debt Assignments;
(d)    financing statements to be filed with the appropriate state and/or county
offices for the perfection of a security interest in any of the Collateral; and
(e)    all other agreements, documents, and instruments securing the Obligations
or any part thereof, as shall from time to time be executed and delivered by the
Borrower, Subsidiary Guarantors, or any other Person in favor of the
Administrative Agent, for the benefit of the Lenders.
“Series A-1 Preferred Units (Kentland)” has the meaning ascribed to the term
“Series A-1 Preferred Units” in Section 18 of Borrower's Second Amended and
Restated Limited Partnership Agreement, as amended, which series of Units was
initially created by Amendment No. 275 to Borrower's Second Amended and Restated
Limited Partnership Agreement.
“Series A-3 Preferred Units (Morgan)” has the meaning ascribed to the term
“Series A-3 Preferred Units” in Section 20 of Borrower's Second Amended and
Restated Limited Partnership Agreement, as amended, which series of Units was
initially created by Amendment No. 287 to Borrower's Second Amended and Restated
Limited Partnership Agreement.
“Site” means a pad leased or to be leased to an individual on which such
individual places a single manufactured home or recreational vehicle.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantors” means, all Subsidiaries that execute the Subsidiary
Guaranty as of the date of this Agreement or pursuant to a counterpart signature
page or joinder to the Subsidiary Guaranty in the future in accordance with
Section 7.14 of this Agreement and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors.
“Subsidiary Guaranty” means the Guaranty executed by each Subsidiary Guarantor
in favor of the Administrative Agent, for the benefit of the Lenders, in form
and substance acceptable to the Administrative Agent.
“Substitute Rate” shall have the meaning assigned to such term in Section 3.04.
“SunChamp Collateral” means, at any time, the “Collateral” as defined in the
Mortgage Assignments, which shall include, without limitation, those loan
documents identified on Schedule 1.01(C).
“SunChamp Indebtedness” means all indebtedness evidenced by the SunChamp
Collateral.

24

--------------------------------------------------------------------------------




“SunChamp Properties” means all Real Property owned by any of the SunChamp
Property Owner Entities.
“SunChamp Property Owner Entities” means each of the entities listed on Schedule
1.01(D).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Lender” means Citibank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
Aggregate Commitments of the Lenders. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Commitments.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

25

--------------------------------------------------------------------------------




“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tangible Net Worth” means for the Consolidated Group as of any date of
determination, (a) total equity on a consolidated basis determined in accordance
with GAAP; plus (b) all redeemable, exchangeable and/or convertible preferred
units, provided, such redemption rights are exercisable with respect to such
securities after the Maturity Date; minus (c) all intangible assets on a
consolidated basis determined in accordance with GAAP (exclusive of the
intangible asset value attributable to in-place leases acquired in connection
with an acquisition which is shown on the balance sheet), provided the amount
attributable to such exclusion does not exceed ten percent (10%) of tangible
asset value, plus (d) all depreciation and amortization determined in accordance
with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the following: (a) for all Real Property Assets owned by
the Consolidated Group for the entire most recently ended period of four fiscal
quarters (other than Construction in Progress), an amount equal to (x) Net
Operating Income for the most recently ended period of four fiscal quarters for
such assets, divided by (y) the Capitalization Rate, plus (b) for all Real
Property Assets owned by the Consolidated Group for less than the entire most
recently ended period of four fiscal quarters (other than Construction in
Progress), an amount equal to (x) the greater of (1) the aggregate acquisition
cost of such assets and (2) Net Operating Income of such assets for the most
recently ended fiscal quarter times four, divided by (y) the Capitalization
Rate, plus (c) the aggregate book value of all Improved Land Holdings and
unimproved land holdings other than Construction in Progress, plus (d) the
aggregate book value of mortgage or mezzanine loans, notes receivable and/or
Construction in Progress owned by the Consolidated Group, plus (e) the
Consolidated Group's pro rata share of the foregoing items and components
attributable to interest in Unconsolidated Affiliates with the exception of
Origen Financial Inc. and Origen Financial Services, Inc., plus (f) unrestricted
cash and cash equivalents. For the avoidance of doubt, Net Operating Income
attributable to all such Real Property assets that were sold or otherwise
disposed of during any period of calculation shall be excluded from the
calculation of Total Asset Value.
“Total Indebtedness” means all Indebtedness of the Consolidated Group determined
on a consolidated basis.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Secured Indebtedness” means all Secured Indebtedness of the Consolidated
Group determined on a consolidated basis.
“Type” means its character as a Base Rate Loan or a Eurodollar Rate Loan.
“UCP” has the meaning specified in Section 2.04(g).
“UCP 600” has the meaning specified in Section 2.04(g).

26

--------------------------------------------------------------------------------




“Unconsolidated Affiliate” means an affiliate of the Borrower whose financial
statements are not required to be consolidated with the financial statements of
the Borrower in accordance with GAAP.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:
Daily Usage
Unused Rate
<50%
0.3%
>50%
0.25%



“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

27

--------------------------------------------------------------------------------




1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender's Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Maximum
Availability, and (ii) the aggregate Outstanding Amount of the Committed Loans
of any Lender, plus such Lender's Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender's Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Commitment. Within the limits of each Lender's Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.06, and reborrow under this Section 2.01. Committed
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

28

--------------------------------------------------------------------------------




2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Committed Loans
shall be made upon the Borrower's irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans, and (ii) on the requested date of
any Borrowing of Base Rate Committed Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Committed Loans shall be in
a principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Committed Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Committed Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Committed Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent on the requested date of Borrowing as set forth in
Committed Loan Notice either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Committed Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Committed Loan. During the

29

--------------------------------------------------------------------------------




existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Committed Loans without the consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Committed Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the rate publicly announced by
Citibank as its base rate used in determining the Base Rate promptly following
the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than six (6) Interest Periods in
effect with respect to Committed Loans.
2.03    Intentionally Omitted.
2.04    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)        Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; (B) the Existing L/C Issuer shall
act as the L/C Issuer in respect of the Existing Letters of Credit; provided
that no Existing Letter of Credit shall be renewed by the Existing L/C Issuer
but shall be replaced by Citibank as the L/C Issuer upon submission by the
Borrower to any L/C Issuer of a request for an issuance of a Letter of Credit
(subject to the terms of this Agreement); and (C) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Maximum Availability, (y) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender's Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender's Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)        No L/C Issuer shall issue any Letter of Credit, if:

30

--------------------------------------------------------------------------------




(A)    except as otherwise provided in Section 2.04(b)(iii) the expiry date of
the requested Letter of Credit would occur more than twelve months after the
date of issuance, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(D)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion, or
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)        No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to

31

--------------------------------------------------------------------------------




such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to such L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such L/C Issuer may require. Additionally, the
Borrower shall furnish to such L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.
(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer's usual and customary business practices, and such L/C Issuer shall
give the Administrative Agent and each Lender prompt notice thereof by telex,
telecopier or e‑mail. Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender's Applicable Percentage
times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer shall issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-

32

--------------------------------------------------------------------------------




month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) such L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
an Event of Default is continuing hereunder.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than 11:00
a.m. on the date of any payment by such L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender's Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
5.02 (other than the delivery of a Committed Loan Notice). Any notice given by
an L/C Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)        Each Lender shall upon any notice pursuant to Section 2.04(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of an L/C Issuer at the
Administrative Agent's Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount on (i) the Business Day on which demand therefor is
made, provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time,
whereupon, subject to the provisions of Section 2.04(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to such L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender's payment to the

33

--------------------------------------------------------------------------------




Administrative Agent for the account of such L/C Issuer pursuant to Section
2.04(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.04.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse any L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender's Applicable Percentage of
such amount shall be solely for the account of such L/C Issuer.
(v)        Each Lender's obligation to make Committed Loans or L/C Advances to
reimburse any L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender's obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse any L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the Federal Funds Rate. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender's Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of any L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)        At any time after any L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender's L/C Advance in respect
of such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.
(ii)        If any payment received by the Administrative Agent for the account
of any L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned and
is returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its reasonable
discretion), each Lender shall pay to the Administrative

34

--------------------------------------------------------------------------------




Agent for the account of such L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document, or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
(ii)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
(iii)    the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iv)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(v)        any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(vi)    any exchange, release or non perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

35

--------------------------------------------------------------------------------




The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid. Notwithstanding the
foregoing, the Borrower shall not be precluded from asserting any claim for
direct damages suffered by the Borrower in determining whether a request
presented under any Letter of Credit issued by it complied with the terms of
such Letter of Credit, provided any liability of such L/C Issuer shall be
subject to the determination by a court of competent jurisdiction by final and
nonappealable judgment that such direct damages resulted from the gross
negligence or willful misconduct of such L/C Issuer.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the applicable L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Administrative Agent, any L/C Issuer, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Administrative Agent, any L/C Issuer, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer's willful misconduct or gross negligence or such L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, any L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
Borrower agrees that each Letter of Credit shall be governed by the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (2007 Revision) (the “UCP 600”) or, at such L/C
Issuer's option, such later revision thereof in effect at the time of issuance
of the Letter of Credit (as so chosen for the Credit, the “UCP”) or the
International Standby Practices 1998, ICC Publication No. 590 or, at such L/C
Issuer's option, such later revision thereof in effect at the time of issuance
of the Letter of Credit (as so chosen for the Letter of Credit, the “ISP”, and
each of the UCP and the ISP, an “ICC Rule”). Each L/C Issuer's privileges,
rights and remedies under such ICC Rules shall be in addition to, and not in
limitation of, its privileges, rights and remedies expressly provided for
herein. The UCP and the ISP (or such later revision of either) shall serve, in
the absence of proof to the

36

--------------------------------------------------------------------------------




contrary, as evidence of general banking usage with respect to the subject
matter thereof. The Borrower agrees that for matters not addressed by the chosen
ICC Rule, the Letter of Credit shall be subject to and governed by the laws of
the State of New York and applicable United States Federal laws. If, at the
Borrower's request, the Letter of Credit expressly chooses a state or country
law other than New York State law and United States Federal law or is silent
with respect to the choice of an ICC Rule or a governing law, no L/C Issuer
shall be liable for any payment, cost, expense or loss resulting from any action
or inaction taken by such L/C Issuer if such action or inaction is or would be
justified under an ICC Rule, New York law, applicable United States Federal law
or the law governing the Letter of Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate for Eurodollar Rate Committed Loans times the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.04 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.18(a)(iv), with the balance of such fee, if any, payable
to such L/C Issuer for its own account. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(i)    Documentary and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Independence. The Borrower acknowledges that the rights and obligations
of any L/C Issuer under each Letter of Credit issued by it are independent of
the existence, performance or nonperformance of any contract or arrangement
underlying the Letter of Credit, including contracts or arrangements between
such L/C Issuer and the Borrower and between the Borrower and the beneficiary of
the Letter of Credit. No L/C Issuer shall have any duty to notify the Borrower
of its receipt of a demand or a draft, certificate or other document presented
under a Letter of Credit or of its decision to honor such demand. Such L/C
Issuer may, without incurring any liability to the Borrower or impairing its
entitlement to reimbursement under this Agreement, honor a demand under a Letter
of Credit despite notice from the Borrower of, and without any duty to inquire
into, any defense to payment or any adverse claims or other rights against the
beneficiary of the Letter of Credit or any other Person. No L/C Issuer shall
have any duty to request or require the presentation of any document, including
any default certificate, not required to be presented under the terms and
conditions of a Letter of Credit. No L/C Issuer shall have any duty to seek any
waiver of discrepancies from the

37

--------------------------------------------------------------------------------




Borrower, or any duty to grant any waiver of discrepancies that the Borrower
approves or requests. No L/C Issuer shall have any duty to extend the expiration
date or term of a Letter of Credit or to issue a replacement Letter of Credit on
or before the expiration date of a Letter of Credit or the end of such term.
2.05    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.05, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender's Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender's Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender's Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender's Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.05, prepay under Section 2.06, and reborrow under this Section 2.05. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender's Applicable Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.05(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
If such notice is received after 1:00 p.m. on the requested borrowing date, then
the Swing Line Lender shall use best efforts to make the amount of its Swing
Line Loan available to the Borrower by 10:00 a.m. on the following Business Day,
to be disbursed in the manner set forth above.

38

--------------------------------------------------------------------------------




(c)    Refinancing of Swing Line Loans.
(i)        The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender's Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 5.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent's Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.05(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii)        If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender's payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)    Each Lender's obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.05(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender's obligation to
make Committed Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 5.02. No

39

--------------------------------------------------------------------------------




such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)        At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender's Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.06    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Committed Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Committed Loans shall be in a principal amount of $2,000,000 or a whole multiple
of $500,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $100,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Committed Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender's Applicable Percentage of such
prepayment. Unless the Borrower revokes such notice at least one (1) Business
Day prior to the specified prepayment date, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.18, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

40

--------------------------------------------------------------------------------




(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Maximum
Availability then in effect, the Borrower shall within three (3) Business Days
after notice from the Administrative Agent prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(c) unless after the prepayment
in full of the Committed Loans and Swing Line Loans the Total Outstandings
exceed the Maximum Availability then in effect.
2.07    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, provided,
however, the Borrower may revoke such notice prior to the scheduled date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
2.08    Repayment of Loans.
(a)    The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date seven (7) Business Days after such Loan is made and (ii) the
Maturity Date.
2.09    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

41

--------------------------------------------------------------------------------




(b)    (i)    If any amount of principal of any Loan is not paid when due
(subject to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)        If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (subject to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    While any Event of Default exists pursuant to Section 9.01(a)(i) or
(f), the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Upon the request of the Required Lenders, while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(v)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.10    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.04:
(a)    Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an unused
fee equal to the applicable Unused Rate times the actual daily amount by which
the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.18. The unused fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The unused fee shall be
calculated quarterly in arrears, and if there is any change in the Daily Usage
during any quarter, the actual daily amount shall be computed and multiplied by
the Unused Rate separately for each period during such quarter that such Unused
Rate was in effect.
(b)    Other Fees. (i)     The Borrower shall pay to the Arranger, the Lenders
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Arranger Commitment Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

42

--------------------------------------------------------------------------------




(ii)        The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.11    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.11(b), such Lender shall provide
the Borrower with written notice specifying in reasonable detail the additional
amount required to fully compensate such Lender for such additional amounts. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by such Lender to the Borrower shall be conclusive absent
manifest error. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section
2.04(c)(iii), 2.04(h) or 2.09(b) or under Article IX. The Borrower's obligations
under this paragraph shall survive the termination of the Aggregate Commitments
and the repayment of all other Obligations hereunder.
2.12    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

43

--------------------------------------------------------------------------------




(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.13    Payments Generally; Administrative Agent's Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender's Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, but shall not be required to, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Federal Funds Rate, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender's Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)        Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, but shall not be required to, distribute to the Lenders or any L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made

44

--------------------------------------------------------------------------------




such payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.14    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender's receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
(ii)        the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in

45

--------------------------------------------------------------------------------




any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to any member of
the Consolidated Group (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.15    Extension of Maturity Date. Subject to the provisions of this Section
2.15, the Borrower shall have the option to extend the Maturity Date then in
effect hereunder (the “Existing Maturity Date”), for an additional one (1) year
from the Existing Maturity Date (the “Extension Option”), subject to the
satisfaction of each of the following conditions:
(a)    At least thirty (30) days and not more than ninety (90) days prior to the
Existing Maturity Date the Borrower shall notify the Administrative Agent of its
exercise of the Extension Option;
(b)        As of the date of the Borrower's request to exercise the Extension
Option and as of the Existing Maturity Date no Default shall have occurred and
be continuing;
(c)        The Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Existing Maturity Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such extension, (A) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the Existing Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01, and (B) no Default exists;
(d)        No later than Existing Maturity Date the Borrower shall have paid to
the Administrative Agent (for the pro rata benefit of the Lenders) an extension
fee in the amount of 0.15% of the then Aggregate Commitments; and
(e)        The Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and all reasonable fees and
expenses paid to third party consultants (including reasonable attorneys' fees
and expenses) incurred by the Administrative Agent in connection with such
extension.
The Administrative Agent shall promptly notify each Lender of such extension
request.
2.16    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the
Administrative Agent and the Lenders agree that the Borrower may from time to
time, request an increase by an amount (for all such requests) not exceeding
$250,000,000 in the aggregate; provided that (i) in no event shall the aggregate
amount of the Commitments at any time exceed $600,000,000, and (ii) any such
request for an increase shall be in a minimum amount of $10,000,000. At the time
of sending such notice, the Borrower (in consultation with the Administrative
Agent)

46

--------------------------------------------------------------------------------




shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not such Lender agrees, in its sole
discretion, to increase its Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders'
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, each
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
2.16, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01, and (B) no
Default exists. The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section. Administrative Agent shall
adjust the Applicable Percentages accordingly.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.
2.17    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any L/C Issuer (i) if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and a Committed Borrowing has not been made in accordance with
Section 2.04(c)(i), or (ii) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, any L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to

47

--------------------------------------------------------------------------------




the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Citibank. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released or reduced
promptly following (i) the elimination or reduction of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent's good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.17
may be otherwise applied in accordance with Section 9.03), and (y) the Person
providing Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)        Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
(ii)        Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest bearing
account until (subject

48

--------------------------------------------------------------------------------




to Section 2.18(b)) the termination of the Commitments and payment in full of
all obligations of the Borrower hereunder and will be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by any L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to (x) satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement and (y)
Cash Collateralize each L/C Issuer's future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, each
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any unused fee pursuant to Section 2.10(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and the Borrower shall (A) be required to pay to each
L/C Issuer and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and (B)
not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
2.04(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given

49

--------------------------------------------------------------------------------




effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and each L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.
(c)    Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as the Administrative Agent
is (without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders (determined after giving effect to Section 11.01) may by notice to the
Borrower and such Person remove such Person as the Administrative Agent and, in
consultation with the Borrower, appoint a replacement Administrative Agent
hereunder. Such removal will, to the fullest extent permitted by applicable Law,
be effective on the earlier of (i) the date a replacement Administrative Agent
is appointed and (ii) the date thirty (30) days after the giving of such notice
by the Required Lenders (regardless of whether a replacement Administrative
Agent has been appointed).
(d)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than thirty (30) Business Days' prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.18(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any Lender may have against such Defaulting Lender.
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as

50

--------------------------------------------------------------------------------




determined by the Borrower or the Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)        If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or such L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.
(ii)        Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify the Borrower and
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and such L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this Section
3.01(c) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C

51

--------------------------------------------------------------------------------




Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender's entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender's
status for withholding tax purposes in the applicable jurisdiction.
(ii)        Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

52

--------------------------------------------------------------------------------




(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this subsection (iv), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement. Each Lender shall promptly notify the Borrower and
the Administrative Agent of any change in circumstances that would modify or
render invalid any claimed exemption from or reduction of Taxes.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or

53

--------------------------------------------------------------------------------




such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
3.02    Illegality
. If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Committed Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates
. If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Committed Loan or in connection with an existing
or proposed Base Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Committed Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Committed Loans or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

54

--------------------------------------------------------------------------------




3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)        subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or such L/C Issuer); or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
Notwithstanding the foregoing, in the case of Eurodollar Rate Loans affected by
the circumstances described in this Section, as promptly as practicable (but in
no event later than five (5) Business Days after the giving of the notice by the
Administrative Agent with respect to such circumstances), the Administrative
Agent (in consultation with the affected Lenders) shall negotiate with the
Borrower in good faith in order to ascertain whether a substitute interest rate
(a “Substitute Rate”) may be agreed upon for the maintaining of existing
Eurodollar Rate Loans. If a Substitute Rate is agreed upon by the Borrower and
any affected Lenders, such Substitute Rate shall apply with respect to such
affected Lenders. To the extent that a Substitute Rate is not so agreed upon by
the Borrower and any of the affected Lenders within such time, each Eurodollar
Rate Loan of such affected Lender shall thereafter bear interest at the Base
Rate.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender's or such L/C Issuer's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or such L/C Issuer's capital or on the capital of
such Lender's or such L/C Issuer's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such L/C Issuer's policies and the policies of such Lender's or such L/C
Issuer's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C

55

--------------------------------------------------------------------------------




Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender's or such L/C Issuer's holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days' prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Compensation for Losses
. Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

56

--------------------------------------------------------------------------------




For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank Eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment. Each Lender may,
at its option, make any Loan available to the Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided,
however, that (i) any exercise of such option shall not affect the obligation of
the Borrower in accordance with the terms of this Agreement and (ii) nothing in
this Section 3.06(a) shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
or warranty by any Lender that it has obtained or will obtain the funds for any
Loan in any particular place or manner.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, the
Borrower may replace such Lender in accordance with Section 11.13.
3.07    Survival
. All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
Borrowing Base
4.01    Initial Borrowing Base. As of the Closing Date, the Borrowing Base
Availability shall be calculated based upon the inclusion of the Initial
Borrowing Base Properties.
4.02    Changes in Borrowing Base Availability Calculation. Each change in the
Borrowing Base Availability shall be effective upon receipt of a new Borrowing
Base Report pursuant to Section 7.02(b); provided that any increase in the
Borrowing Base Availability reflected in such Borrowing Base Report shall not
become effective until (a) the first (1st) Business Day following admission of
any new Borrowing Base Property, if applicable and (b) the fifth (5th) Business
Day following delivery of the new Borrowing Base Report in all other instances,
and provided, further, that any change in the Borrowing Base Availability as a
result of the admission of a Property into the Borrowing Base pursuant to
Section 4.03 shall be effective upon the date that such Borrowing Base Property
is admitted for calculation in the Borrowing Base Availability.

57

--------------------------------------------------------------------------------




4.03    Requests for Admission into Borrowing Base Availability. The Borrower
shall provide the Administrative Agent with a written request for a Property to
be admitted as a Borrowing Base Property. Such request shall be accompanied by
the following information regarding such Property (the “Property Information”)
including the following, in each case reasonably acceptable to the
Administrative Agent: (a) a general description of such Property's location,
market, and amenities; (b) a property description; (c) UCC searches related to
the applicable Property Owner and the owners of the Equity Interests of such new
Property Owner; (d) the documents and information with respect to such Property
listed in Section 4.10; (e) a Borrowing Base Report setting forth in reasonable
detail the calculations required to establish the amount of the Borrowing Base
Availability with such Property included in the calculation of the Borrowing
Base Availability; (f) a Compliance Certificate setting forth in reasonable
detail the calculations required to show that the Loan Parties will be in
compliance with the terms of this Agreement with the inclusion of such Property
included the calculation of the Borrowing Base Availability; and (g) such other
customary information reasonably requested by the Administrative Agent as shall
be necessary in order for the Administrative Agent to determine whether such
Property is eligible to be a Borrowing Base Property.
4.04    Eligibility. In order for a Property to be eligible for inclusion in the
calculation of the Borrowing Base Availability, such Property must be an
Eligible Property.
4.05    Approval of Borrowing Base Properties. Each Property shall be subject to
the Administrative Agent's reasonable approval for inclusion in the calculation
of the Borrowing Base Availability. The Administrative Agent hereby approves all
Initial Borrowing Base Properties for inclusion in the calculation of the
Borrowing Base Availability.
4.06    Liens on Borrowing Base Properties. A Property shall not be included in
the calculation of the Borrowing Base Availability until: any Person that owns
Equity Interests in (a) the Property Owner of such Property, or (b) the general
partner of such Property Owner if it is a limited partnership, shall have
executed and delivered (or caused to be executed and delivered) a Subsidiary
Guaranty, and a Pledge Agreement covering such Equity Interests; and (b) the
Borrower shall have delivered to the Administrative Agent all of the Property
Information listed in Section 4.10.
4.07    Notice of Admission of New Borrowing Base Properties. If, after the date
of this Agreement, a Property meets all the requirements to be included in the
calculation of the Borrowing Base Availability set forth in this ARTICLE IV,
then the Administrative Agent shall notify the Borrower and the Lenders in
writing (a) that such Property is admitted for inclusion in the calculation of
the Borrowing Base Availability, and (b) of any changes to the Borrowing Base
Availability as a result of the inclusion of such Property in the calculation of
the Borrowing Base Availability.
4.08    Release of Borrowing Base Property and Guarantor. Upon the written
request of the Borrower in connection with a sale, refinancing or other
permanent disposition of a Borrowing Base Property, or upon the designation of a
Borrowing Base Property as a non-Borrowing Base Property, in each case with the
intention that such Borrowing Base Property, upon consummation of such sale,
refinancing, disposition or designation, shall no longer constitute a Borrowing
Base Property, the Administrative Agent shall release such Borrowing Base
Property from the Borrowing Base Availability and any and all Liens in the
Equity Interests of the applicable Property Owner or individually related to
such Property Owner granted pursuant to the Security Documents, including the
Mortgage Assignment with respect to such Borrowing Base Property, and, where
appropriate, release such Property Owner from the Subsidiary Guaranty; provided
that (a) if at any time there are less than ten (10) Borrowing Base Properties
(or after giving effect to any release, there would be less than ten (10)
Borrowing Base Properties), the consent of the Required Lenders is obtained, (b)
no Default exists before and after giving effect thereto (other than Defaults
solely with respect to such Borrowing Base Property that would no longer exist
after giving effect to the release of such Borrowing Base Property from the

58

--------------------------------------------------------------------------------




Borrowing Base Availability), and (c) all representations and warranties set
forth herein are true and accurate in all material respects at the time of such
release and immediately after giving effect to such release, except to the
extent that any such representation or warranty relates to a specific earlier
date or to the Borrowing Base Property being removed from the Borrowing Base
Availability; provided, further, that the Administrative Agent shall have no
obligation to release any such Liens or obligations without a Borrowing Base
Report setting forth in reasonable detail the calculations required to establish
the amount of the Borrowing Base Availability without such Borrowing Base
Property and a Compliance Certificate setting forth in reasonable detail the
calculations required to show that the Loan Parties are in compliance with the
terms of this Agreement without the inclusion of such Borrowing Base Property in
the calculation of the Borrowing Base Availability and the various financial
covenants set forth herein, in each case as of the date of such release and
after giving effect to any such release, and the Loan Parties shall have made a
prepayment of the Facility upon any such release to the extent necessary to
maintain compliance with the Borrowing Base Availability. In addition, to the
extent the Administrative Agent has received a Pledge Agreement with respect to
the Equity Interests of any Property Owner which does not own, directly or
indirectly, a Borrowing Base Property, provided no Default is then in existence,
the Administrative Agent will release such Equity Interests from such Pledge
Agreement upon the request of the Borrower. Upon the written request of
Borrower, the Administrative Agent shall release a Subsidiary Guarantor that is
not a Property Owner from the Subsidiary Guaranty if any lender of such
Subsidiary Guarantor requests that the Subsidiary Guarantor be released from the
Subsidiary Guaranty or prohibits the Subsidiary Guarantor from guaranteeing debt
of another; provided that no Event of Default exists before and after giving
effect thereto.
4.09    Exclusion Events. Each of the following events shall be an “Exclusion
Event” with respect to a Borrowing Base Property:
(a)    such Borrowing Base Property suffers a Material Environmental Event after
the date of this Agreement which the Administrative Agent determines, acting
reasonably and in good faith, materially impairs the value or marketability of
such Borrowing Base Property;
(b)    the Administrative Agent determines that such Borrowing Base Property has
suffered a Material Property Event after the date such Property was included in
the calculation of Borrowing Base Availability (or in the case of an uninsured
Casualty, in respect of such Borrowing Base Property, is reasonably likely to
become a Material Property Event) which the Administrative Agent determines,
acting reasonably and in good faith, materially impairs the value or
marketability of such Borrowing Base Property; and
(c)    the Improvements have been damaged (ordinary wear and tear excepted) and
not repaired or are the subject of any pending or, to any Loan Party's
knowledge, threatened Condemnation or adverse zoning proceeding, except as could
not reasonably be expected to cause a Material Property Event.
After the occurrence of any Exclusion Event, the Administrative Agent, at the
direction of Required Lenders in their sole discretion, shall have the right at
any time and from time to time to notify the Borrower (the “Exclusion Notice”)
that, effective ten (10) Business Days after the giving of such notice and for
so long as such circumstance exists, such Property shall no longer be considered
a Borrowing Base Property for purposes of determining the Borrowing Base
Availability. Borrowing Base Properties which have been subject to an Exclusion
Event may, at Borrower's request, be released from the Borrowing Base
Availability; provided that such release shall be subject to the conditions for
release set forth in Section 4.08, except that the occurrence of such Exclusion
Event shall not be taken into consideration for the purposes of calculating
subsection (b) of the definition of Borrowing Base NOI or for the purposes of
compliance with Section 8.10(e).

59

--------------------------------------------------------------------------------




If the Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then the Borrower may give the Administrative Agent
written notice thereof (together with reasonably detailed evidence of the cure
of such condition) and such Borrowing Base Property shall, effective with the
delivery by the Borrower of the next Borrowing Base Report, be considered a
Borrowing Base Property for purposes of calculating the Borrowing Base
Availability as long as such Borrowing Base Property meets all the requirements
to be included in the Borrowing Base Availability set forth in this ARTICLE IV.
Any Property that is excluded from the Borrowing Base Availability pursuant to
this Section 4.09 may subsequently be reinstated as a Borrowing Base Property,
even if an Exclusion Event exists, upon such terms and conditions as Required
Lenders may approve.
4.10    Documentation Required with Respect to Borrowing Base Properties. The
Borrower shall deliver, or shall cause the applicable Property Owner to deliver,
each of the following with respect to each Property to be included in the
calculation of the Borrowing Base Availability:
(a)    UCC-1 financing statements which shall have been furnished for filing in
all filing offices that the Administrative Agent may reasonably require with
respect to any Equity Interest Collateral;
(b)    Mortgage Assignments which shall have been furnished for filing in all
filing offices that the Administrative Agent may reasonably require with respect
to the SunChamp Collateral;
(c)    all items required to be delivered under the definition of Eligible
Property; and
(d)    all items required to be delivered pursuant to Section 7.14.
ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder, and of
the Existing L/C Issuer to continue the Existing Letters of Credit hereunder, is
subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent's receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (if applicable), each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:
(i)        executed counterparts of this Agreement and the Guaranties,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
(ii)        a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    Pledge Agreements with respect to all Equity Interest Collateral;
(iv)    the Mortgage Assignments with respect to the SunChamp Collateral, along
with all Related Collateral Deliverables;
(v)        the JV Debt Assignments with respect to the JV Debt Collateral, along
with all Related Collateral Deliverables;

60

--------------------------------------------------------------------------------




(vi)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(vii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(viii)    a favorable opinion of Jaffe, Raitt, Heuer and Weiss, P.C., Michigan
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit F-1 and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;  
(ix)    a favorable opinion of Wong Fleming, P.C., New York counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F-2 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
(x)        an opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent;
(xi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(xii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Leverage Ratio as of March 31, 2013;
(xiii)    a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on March 31, 2013, signed by a Responsible
Officer of the Borrower;
(xiv)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(xv)    evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement have been or concurrently with the Closing
Date are being released;

61

--------------------------------------------------------------------------------




(xvi)    a breakage indemnity letter agreement executed by the Borrower in form
and substance satisfactory to the Administrative Agent and the Borrower and
dated and delivered to the Administrative Agent at least three (3) Business Days
prior to the Closing Date;
(xvii)    completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party; and
(xviii)    such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuers, the Swing Line Lender or the
Required Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Committed Loans) is subject to the following
conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuers or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by

62

--------------------------------------------------------------------------------




the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
6.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
6.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
6.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
6.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
6.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheets of the Parent and its
Subsidiaries dated March 31, 2013, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied

63

--------------------------------------------------------------------------------




throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect. Each of the
Parent and the Borrower is Solvent, and each of the Loan Parties and the other
Subsidiaries considered on a consolidated basis are Solvent.
6.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no material adverse change in the status, or financial effect on any Loan
Party or any Subsidiary thereof, of the matters described on Schedule 6.06.
6.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
6.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 8.01.
6.09    Environmental Compliance. The Borrower and its Subsidiaries through the
conduct in the ordinary course of their business: (1) are not aware of any facts
constituting a violation of existing Environmental Laws; (2) are not aware of
any facts that would give rise to any Environmental Liability; and/or (3) have
not received any notices or any claims alleging that an Environmental Liability
exists, and as a result thereof, the Borrower has reasonably concluded that,
except as specifically disclosed in Schedule 6.09, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
6.10    Insurance. The properties of the Loan Parties are insured with insurance
companies not Affiliates of the Borrower, which, to Borrower's knowledge are
financially sound and reputable, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Loan Party operates.
6.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is

64

--------------------------------------------------------------------------------




no proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect.
6.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, other than any
non-compliance that could not reasonably be expected to have a Material Adverse
Effect. Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

65

--------------------------------------------------------------------------------




6.13    Subsidiaries; Equity Interests. The Parent and the Borrower have no
Subsidiaries other than those specifically disclosed in Schedule 6.13, and all
of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned as set forth on Schedule
6.13 free and clear of all Liens (other than Liens in favor of the
Administrative Agent, for the benefit of the Lenders), and other than, with
respect to Subsidiaries which do not own Equity Interests in any Property
Owners, liens granted in connection with pledges of Equity Interests owned,
directly or indirectly, by Subsidiaries who own Property subject to Non-Recourse
Indebtedness and required by any lender of such Non-Recourse Indebtedness.
Neither the Parent nor the Borrower has any direct or indirect Equity Interests
in any other Person other than those specifically disclosed in Schedule 6.13.
6.14    Margin Regulations; Investment Company Act.
(a)    None of the Loan Parties is engaged nor will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    None of the Loan Parties, any Person Controlling Borrower, or any other
Loan Party is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
6.15    Disclosure. The Loan Parties have disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of their Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No written report, financial statement,
certificate or other information furnished by any Loan Party, or to Borrower's
knowledge, on behalf of any Loan Party to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
6.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
6.17    Taxpayer Identification Number. Each Loan Party's true and correct U.S.
taxpayer identification number is set forth on Schedule 6.17.
6.18    Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.
6.19    Perfection and Priority of Security Interests. All filings and other
actions necessary to perfect and protect the security interest in the Collateral
created under the Collateral Documents have been duly made or taken and are in
full force and effect, and the Collateral Documents create in favor of the
Administrative Agent, for the benefit of the Lenders a valid and, together with
such filings and other actions, perfected first priority security interest in
the Collateral, securing the payment of the Obligations, and all filings and
other actions necessary or desirable to perfect and protect such security
interest have been duly taken.

66

--------------------------------------------------------------------------------




6.20    REIT Status; New York Stock Exchange Listing. The Parent is a REIT, as
defined under the Code, and is a publicly traded company listed on the New York
Stock Exchange or another national stock exchange located in the United States.
ARTICLE VII. AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 7.01, 7.02, and 7.03) cause each
Subsidiary to:
7.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail as previously delivered to the Administrative Agent
in connection with the origination of the Loans or otherwise satisfactory to the
Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent, a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders' equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Parent's fiscal year then
ended, and the related consolidated statements of changes in shareholders'
equity, and cash flows for the portion of the Parent's fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Parent as fairly
presenting the financial condition, results of operations, shareholders' equity
and cash flows of the Parent and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
7.02(d), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.
7.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

67

--------------------------------------------------------------------------------




(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), upon the inclusion of a Property in the calculation of
Borrowing Base Availability, and upon the removal of any Property from the
calculation of Borrowing Base Availability, a duly completed Borrowing Base
Report signed by the chief executive officer, chief financial officer, treasurer
or controller of the Borrower (which delivery may, unless the Administrative
Agent or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any final management letters or recommendations submitted to the board
of directors (or the audit committee of the board of directors) of the Borrower
by independent accountants in connection with the accounts or books of the
Parent or any Subsidiary, or any audit of any of them;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(e)    as soon as reasonably practicable, but in any event within ninety (90)
days after request by the Administrative Agent or any Lender, the annual budget
then in effect for the Borrower, on a consolidated basis prepared by the
Borrower in the ordinary course of its business provided, however, that the
annual budget for any given year will not be available until February 28 of such
year;
(f)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Parent or the Borrower
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 7.01
or any other clause of this Section 7.02;
(g)    promptly, and in any event within five (5) Business Days after receipt
thereof by the Parent or the Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party, other than routine comment letters from the SEC with respect to
public filings unless restricted from doing so by such agency;
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of the Parent or the Borrower or any Borrowing Base
Property, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request; and
(i)    as soon as reasonably practicable and in any event within 45 days after
the end of each fiscal quarter, operating statements in respect of each
Borrowing Base Asset, in form and detail satisfactory to the Administrative
Agent.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower's website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower's behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no

68

--------------------------------------------------------------------------------




obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and L/C Issuers materials
and/or information provided by or on behalf of the Parent and the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent,
the Borrower or their Affiliates, or the respective Equity Interests of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons' Equity Interests. The Parent and the
Borrower hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Parent and the Borrower shall be deemed to have authorized the Administrative
Agent, Arranger, L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Parent
and the Borrower or their Equity Interests for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
7.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
(e)    of any actual or threatened in writing condemnation of any portion of any
Borrowing Base Property, and which could reasonably be expected to have a
Material Adverse Effect;
(f)    of any material permit, license, certificate or approval required with
respect to any Borrowing Base Property lapses or ceases to be in full force and
effect or claim from any person that any Borrowing Base Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Law except to the extent that the same would not result in a Material
Adverse Effect; and

69

--------------------------------------------------------------------------------




(g)    of any material change in accounting policies or financial reporting
practices by any Loan Party.
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
7.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
7.05    Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.03 or 8.04; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
7.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
7.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.
7.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
7.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
7.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and

70

--------------------------------------------------------------------------------




operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its designated officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, all upon at least 48 hours advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
7.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes, including for working capital, capital expenditures and
acquisitions, and not in contravention of any Law or of any Loan Document.
7.12    Borrowing Base Properties.
Except where the failure to comply with any of the following would not have a
Material Adverse Effect, each of the Parent and the Borrower shall, and shall
use commercially reasonable efforts to cause each other Loan Party, to:
(a)    Pay all real estate and personal property taxes, assessments, water rates
or sewer rents, maintenance charges, impositions, and any other charges,
including vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Borrowing Base Property, now or hereafter levied or
assessed or imposed against any Borrowing Base Property or any part thereof
(except those which are being contested in good faith by appropriate proceedings
diligently conducted).
(b)    Promptly pay (or cause to be paid) before delinquent all bills and costs
for labor, materials, and specifically fabricated materials incurred in
connection with any Borrowing Base Property (except those which are being
contested in good faith by appropriate proceedings diligently conducted), and in
any event never permit to be created or exist in respect of any Borrowing Base
Property or any part thereof any other or additional Lien or security interest
other than Liens permitted by Section 8.01.
(c)    Operate the Borrowing Base Properties in a good and workmanlike manner
and in all material respects in accordance with all Laws in accordance with such
Loan Party's prudent business judgment.
(d)    Cause each other Loan Party to, to the extent owned and controlled by a
Loan Party, preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to each Borrowing Base Property.
Notwithstanding the foregoing, to the extent that any of the foregoing causes a
Material Property Event with respect to any Borrowing Base Property, such event
shall be an Exclusion Event pursuant to Section 4.09.
7.13    Subsidiary Guarantor Organization Documents. Each of Parent and Borrower
shall, and shall cause each other Pledgor to, at its expense, maintain the
Organization Documents of each Subsidiary Guarantor in full force and effect,
without any cancellation, termination, amendment, supplement, or other
modification of such Organization Documents, except as explicitly required by
their terms (as in effect on the date hereof), except for amendments,
supplements, or other modifications that do not adversely affect the interests
of the Lenders under the applicable Pledge Agreement in any material respect,
and except for Organization Documents in respect of Equity Interests of
partnerships or limited liability companies that have been released from the
applicable Pledgor's Pledge Agreement.

71

--------------------------------------------------------------------------------




7.14    Additional Guarantors. Either (x) concurrently with the delivery of all
items required to be delivered under the definition of Eligible Property with
respect to a Property that the Borrower wishes to designate as a Borrowing Base
Property that is owned or leased by a Subsidiary of a Loan Party or (y) within
thirty (30) days after the formation or acquisition of any new direct or
indirect Subsidiary of a Loan Party that directly or indirectly owns or leases a
Borrowing Base Property, cause each such Subsidiary, cause each direct and
indirect parent of such Subsidiary (if it has not already done so), and cause
each Subsidiary that is a direct or indirect owner of such Property to (a)
become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, (b) become a
Pledgor by executing and delivering to the Administrative Agent a counterpart of
the Joinder to Pledge Agreement and comply with all requirements thereunder with
respect to any Equity Interests owned by such Pledgor, (c) deliver to the
Administrative Agent documents of the types referred to in clauses (vi) and
(vii) of Section 5.01(a) and, at the Administrative Agent's request, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent and (d) deliver to the Administrative
Agent, 100% of the certificated Equity Interests in each such Subsidiary and
stock powers and membership interest powers with respect thereto executed in
blank, all in form and substance reasonably acceptable to the Administrative
Agent.
7.15    Environmental Matters. Comply and cause each other Loan Party and each
other Subsidiary to, comply with all Environmental Laws the failure with which
to comply could reasonably be expected to have a Material Adverse Effect. The
Loan Parties shall use, and shall cause each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws in all material
respects. The Loan Parties shall, and shall cause each other and any Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental Approvals, including actions to treat,
remove and dispose of, or otherwise respond to, all Hazardous Materials and to
clean up the Properties, each as required and allowed under Environmental Laws,
and in each case without impairing the use of such Properties to the extent
practicable. The Loan Parties shall, and shall cause each other Subsidiary to,
promptly take all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.
7.16    REIT Status; New York Stock Exchange Listing. The Parent shall at all
times (i) maintain its status as a REIT, so long as REITs are recognized under
the Code, and (ii) remain a publicly traded company listed on the New York Stock
Exchange or another national stock exchange located in the United States.
7.17    Compliance with Leases. Make all payments and otherwise perform all
material obligations in respect of all material leases of real property to which
the Borrower or any of its Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled (except, if in the
reasonable business judgment of the relevant Loan Party or its Subsidiary it is
in its best economic interest not to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation and such failure to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation could not
otherwise reasonably be expected to result in a Material Adverse Effect).

72

--------------------------------------------------------------------------------




ARTICLE VIII. NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
Subsidiary to, directly or indirectly:
8.01    Liens. Create, incur, assume or suffer to exist any Lien upon any
Collateral other than, with respect to the Borrowing Base Properties, the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 8.01;
(c)    Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property, including easements to a governmental authority or
utility company which, in the aggregate, are not substantial in amount, and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person; and
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h).
8.02    Investments. Make any Investments, except:
(a)    Investments in the form of cash or cash equivalents;
(b)    Investments existing on the date hereof and set forth on Schedule 6.13;
(c)    Advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    Investments of the Guarantor and the Borrower in the form of Equity
Interests and investments of the Borrower in any wholly-owned Subsidiary, and
Investments of Borrower directly in, or of any wholly-owned Subsidiary in
another wholly-owned Subsidiary which owns, real property

73

--------------------------------------------------------------------------------




assets which are located within the United States, provided in each case the
Investments held by Borrower or Subsidiary are in accordance with the provisions
of this Section 8.02 other than this Section 8.02(d);
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(f)    Investments in unimproved land holdings not to at any time exceed ten
percent (10%) of Total Asset Value;
(g)    Investments in mortgages, mezzanine loans and notes receivable not
exceeding 5% of Total Asset Value, provided, however, that loans and notes
receivables from affiliates, and collateralized receivables shall not be subject
to such 5% limitation (provided, however, collateralized receivables shall be
subject to such limitations set forth in subsection (k) below);
(h)    Investments in Construction in Progress not to at any time exceed ten
percent (10%) of Total Asset Value;
(i)    Investments in non-wholly owned Subsidiaries and Unconsolidated
Affiliates not to at any time exceed ten percent (10%) of Total Asset Value;
(j)    Investments in Real Property assets that are not manufactured home
communities or recreational vehicle communities not to at any time exceed ten
percent (10%) of Total Asset Value;
(k)    Investments in collateralized receivables not to at any time exceed
twenty percent (20%) of Total Asset Value;
(l)    Investments by the Parent for the redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of the Parent or the Borrower
now or hereafter outstanding to the extent permitted under Section 8.05 below;
(m)    Loans to employees, up to $500,000 in the aggregate;
(n)    Investments in manufactured homes and recreational vehicles, including
but not limited to the acquisition, sale, leasing and financing thereof; and
(o)    Investments in other businesses or assets incidental to the operation of
manufactured home communities or recreational vehicle communities, or related to
the ownership, acquisition, operation, leasing or management of manufactured
home communities or recreational vehicle communities.
Determinations of whether an Investment in an asset is permitted will be made
after giving effect to the subject Investment. Investments pursuant to clauses
(f) through (j) above in the aggregate will not exceed 20% of Total Asset Value.
8.03    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default has occurred and is continuing or would result therefrom:

74

--------------------------------------------------------------------------------




(a)    any Loan Party (other than the Parent or the Borrower) may merge with (i)
the Parent or the Borrower, provided that the Parent or the Borrower, as
applicable, shall be the continuing or surviving Person, or (ii) any other Loan
Party, or (iii) any other Person provided that, if it owns a Borrowing Base
Property and is not the surviving entity, then the Borrower has complied with
Section 4.08 to remove such Borrowing Base Property from the calculation of
Borrowing Base Availability;
(b)    any Loan Party (other than the Parent or the Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;
(c)    any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; provided that if such Property
is a Borrowing Base Property, then the Borrower shall have complied with Section
4.08; and
(d)    the Parent or the Borrower may merge or consolidate with another Person
so long as either the Parent or the Borrower, as the case may be, is the
surviving entity, shall remain in pro forma compliance with the covenants set
forth in Section 8.14 below after giving effect to such transaction, and the
Borrower obtains the prior written consent in writing of the Required Lenders in
their sole discretion.
Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.
8.04    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory, manufactured homes and recreational vehicles
in the ordinary course of business;
(c)    Any other Dispositions of Properties or SunChamp Properties or other
assets in an arm's length transaction; provided that (i) if such property is a
Borrowing Base Property, then the Borrower shall have complied with Section 4.08
and (ii) the Borrower and the Parent will remain in pro forma compliance with
the covenants set forth in Section 8.14 after giving effect to such transaction.
Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or SunChamp Property or portions of Property or SunChamp Property in
the ordinary course of business.
8.05    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(a)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, each Subsidiary may
make Restricted Payments to the Borrower, and any other Person that owns an
Equity Interest in the Borrower or any such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

75

--------------------------------------------------------------------------------




(b)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, any Loan Party may
declare and make dividend payments or other distributions payable with respect
to the Equity Interests of such Loan Party solely in the common Equity Interests
of such Loan Party including (i) “cashless exercises” of options granted under
any share option plan adopted by the Parent, (ii) distributions of rights or
equity securities under any rights plan adopted by the Borrower or the Parent,
and (iii) distributions (or effect stock splits or reverse stock splits) with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests;
(c)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, the Borrower, the
Parent and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it; and
(d)    the Borrower may make any Permitted Distributions, and the Parent may
distribute all proceeds received from such Permitted Distribution to any Person
that owns an Equity Interest in the Parent.
8.06    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof.
8.07    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate that is not a Subsidiary of a Loan Party, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Loan Party at the time in a comparable arm's length transaction with a Person
other than an Affiliate.
8.08    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
any Borrowing Base Properties.
8.09    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
8.10    Borrowing Base Properties. Directly or indirectly:
(a)    use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Borrowing Base Properties by
any tenant, in any manner which violates any Law or which constitutes a public
or private nuisance in any manner which would have a Material Adverse Effect or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with
Section 7.07 commercially unreasonable (including by way of increased premium);
(b)    without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), initiate or permit any
zoning reclassification of any Borrowing Base Property or use or knowingly
permit the use of any Borrowing Base Property in such a manner which would
result in such use becoming a nonconforming use under applicable zoning

76

--------------------------------------------------------------------------------




ordinances or other Laws to the extent that any of the foregoing would result in
a Material Property Event;
(c)    without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), (i) impose any
restrictive covenant, or encumbrance upon any Borrowing Base Property,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Borrowing Base Property, or (iii) consent to the annexation of any Borrowing
Base Property to any municipality to the extent that any of the foregoing could
reasonably be expected to result in a Material Property Event;
(d)    do any act, or suffer to be done any act by any Loan Party or any of its
Affiliates, which would reasonably be expected to materially decrease the value
of any Borrowing Base Property (including by way of negligent act); or
(e)    without the prior written consent of Required Lenders allow there to be
less than ten (10) Borrowing Base Properties.
8.11    Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, partnership agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that any amendment to any
such constitutive document that would be adverse to any of the Lenders shall be
deemed “material” for purposes of this Section; and provided further that any
amendment to any such constitutive document that would designate such Subsidiary
as a “special purpose entity” or otherwise confirm such Subsidiary's status as a
“special purpose entity” shall be deemed “not material” for purposes of this
Section.
8.12    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by GAAP, or (ii) fiscal year.
8.13    Negative Pledge; Indebtedness. Not permit:
(a)    Secured Recourse Indebtedness to exceed twenty percent (20%) of Total
Asset Value as of the last day of each fiscal quarter.
(b)    The incurrence of any Indebtedness (other than the Credit Extensions)
secured by any Lien on any Borrowing Base Property, Equity Interest Collateral
or any SunChamp Collateral.
8.14    Financial Covenants. Directly or indirectly, permit:
(a)    Maximum Leverage Ratio. Total Indebtedness to exceed sixty-eight and
one-half percent (68.5%) of Total Asset Value as of the last day of each fiscal
quarter.
(b)    Minimum Tangible Net Worth. Tangible Net Worth at any time to be less
than the sum of (i) seventy-five percent (75%) of the Tangible Net Worth on the
Closing Date plus (ii) an amount equal to seventy-five percent (75%) of net
equity proceeds received by the Parent after the Closing Date (other than
proceeds received in connection with any dividend reinvestment program).
(c)    Minimum Fixed Charge Coverage Ratio. The ratio of Adjusted EBITDA to
Fixed Charges at the end of any quarter to be less than 1.40 to 1.0 as of the
last day of each fiscal quarter.
(d)    Maximum Variable Rate Indebtedness. Indebtedness in an amount equal to
more than fifty percent (50%) of Total Asset Value (with respect to which only
the principal outstanding

77

--------------------------------------------------------------------------------




on the date of calculation shall be included) to accrue interest at a variable
rate (exclusive of any variable rate interest obligation that is the subject of
a Swap Contract).
(e)    Restricted Payments. The declaration or making, directly or indirectly,
of any Restricted Payment, except as permitted under Section 8.05.
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11 or 7.16 or Article VIII, or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware of such failure or (ii) written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender, or such
longer period of time as is reasonably necessary to cure such failure, provided
that the Loan Party has commenced and is diligently prosecuting the cure of such
failure and cures it within an additional 30 day period; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Borrower, the Parent or any Subsidiary (A) fails
to make any payment prior to expiration of applicable grace or cure periods
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any (a) Recourse Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $30,000,000 provided, however, any default by a debtor under any
collateralized receivable shall not be deemed a default of Recourse
Indebtedness, or (b) Non-Recourse Indebtedness having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $150,000,000, provided that the failure to pay any such Indebtedness
shall not constitute an Event of Default so long as the Borrower or its
Subsidiaries is diligently contesting the payment of the same by appropriate
legal proceedings and the Borrower or its Subsidiaries have set aside, in a
manner and amount reasonably satisfactory to the Administrative Agent, for the
purpose of covering an adverse outcome, a sufficient reserve to repay accrued
interest thereon and costs of enforcement, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto beyond any applicable cure period, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such

78

--------------------------------------------------------------------------------




holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded, provided that with respect to
Non-Recourse Indebtedness the failure to observe or perform any other agreement
or condition shall not constitute an Event of Default so long as the Borrower or
its Subsidiaries is diligently contesting the same by appropriate legal
proceedings and the Borrower or its Subsidiaries have set aside, in a manner and
amount reasonably satisfactory to the Administrative Agent, for the purpose of
covering an adverse outcome, a sufficient reserve to repay accrued interest
thereon and costs of enforcement; or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from (A)
any event of default and expiration of notice and grace periods under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$15,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $10,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. Any ERISA Event shall have occurred with respect to a Plan and the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $10,000,000; or
(j)    Invalidity of Loan Documents. Any provision of any material Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any

79

--------------------------------------------------------------------------------




Loan Party denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    REIT Status of Parent. The Parent ceases to be treated as a REIT so long
as REITs are recognized under the Code.
9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

80

--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE X. ADMINISTRATIVE AGENT
10.01    Appointment and Authority. Each of the Lender Parties hereby
irrevocably appoints Citibank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, and to
take any and all other actions as permitted pursuant to the term of this
Agreement, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lender Parties, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
10.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender
Party as any other Lender Party and may exercise the same as though it were not
the Administrative Agent and the term “Lender Party” or “Lender Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
10.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its reasonable opinion or the
reasonable opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan

81

--------------------------------------------------------------------------------




Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender Party.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the due
execution, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties

82

--------------------------------------------------------------------------------




of the Administrative Agent and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
10.06    Resignation of Administrative Agent. (a) The Administrative Agent may
at any time give notice of its resignation to the Lender Parties and the
Borrower and may be removed at any time by the Required Lenders for gross
negligence or willful misconduct. Upon receipt of any such notice of resignation
or removal, the Required Lenders shall have the right to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, and, so long as no Event of
Default has occurred and is continuing, such successor to be subject to the
approval of the Borrower (each such consent not to be unreasonably withheld or
delayed). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent's giving of notice of its resignation or the
Required Lenders' removal of the retiring Administrative Agent, then the
retiring Administrative Agent may on behalf of the Lender Parties, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lender Parties that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
Party directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent's resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
(b)    Any resignation by, or removal of, Citibank as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
(c)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, any L/C Issuer and/or the Swing Line Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as L/C Issuer or Swing Line Lender, respectively, effective at the close
of business New York time on a date specified in such notice (which date may not
be less than thirty (30) days after the date of such notice); provided that such
resignation by such L/C Issuer will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to such L/C Issuer; and provided
further that such resignation by the Swing Line Lender will have no effect

83

--------------------------------------------------------------------------------




on its rights in respect of any outstanding Swing Line Loans or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Swing Line Loan.
10.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
Party acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Nothing in
this Agreement or any other Loan Document shall require the Administrative Agent
or any of its directors, officers, agents or employees to carry out any “know
your customer” or other checks in relation to any Person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its directors, officers, agents or employees.
10.08    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Joint Book Running
Managers, Arranger, Co-Arranger, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
10.09    Administrative Agent May File Proofs of Claim
. In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.04(i) and (j), 2.10, and 11.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with the
terms and conditions of this Agreement;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lender Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.

84

--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
10.10    Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 11.01, if approved, authorized or ratified in writing by the
Required Lenders;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01;
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or pursuant to Section 4.08; and
(d)    to the extent permitted by Section 4.08, release any Borrowing Base
Property.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.
10.11    Relationship of Administrative Agent and Lenders. The relationship
between Agents (or either of them) and the Lenders, and the relationship among
the Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.
ARTICLE XI. MISCELLANEOUS
11.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 5.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

85

--------------------------------------------------------------------------------




(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
(e)    change Section 9.03 or Section 2.14 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the value of the Collateral without
the written consent of each Lender, except to the extent the release of such
Collateral is permitted pursuant to Sections 4.08 or 10.10 (in which case such
release may be made by the Administrative Agent acting alone); or
(h)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Arranger Commitment Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), provided that any such
amendment, waiver or consent that would (A) increase or extend the term of the
Commitment of such Defaulting Lender, (B) extend the date fixed for the payment
of principal or interest owing to such Defaulting Lender hereunder, (C) reduce
the principal amount of any obligation owing to such Defaulting Lender, (D)
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or (E) alter the terms of this proviso, will require the consent of
such Defaulting Lender.

86

--------------------------------------------------------------------------------




In the event that any Lender (a “Non-Consenting Lender”) shall refuse to consent
to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders, then the Borrower shall
have the right, upon written demand to such Non-Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non-Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Loans owing to it and the Note or Notes, if any,
held by it) to a Replacement Lender, provided that (i) as of such Consent
Request Date, no Default or Event of Default shall have occurred and be
continuing, (ii) as of the date of the Borrower's written demand to replace such
Non-Consenting Lender, no Default or Event of Default shall have occurred and be
continuing other than a Default or Event of Default that resulted solely from
the subject matter of the waiver or amendment for which such consent was being
solicited from the Lenders by the Administrative Agent and (iii) the replacement
of any Non-Consenting Lender shall be consummated in accordance with and subject
to the provisions of Section 11.13. The Replacement Lender shall purchase such
interests of the Non‑Consenting Lender and shall assume the rights and
obligations of the Non-Consenting Lender under this Agreement upon execution by
the Replacement Lender of an Assignment and Assumption delivered pursuant to
Section 11.06.
11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree

87

--------------------------------------------------------------------------------




to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower's or
the Administrative Agent's transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender's compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, each L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed

88

--------------------------------------------------------------------------------




Loan Notices and Swing Line Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and each L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided, however, that the Administrative Agent shall provide the
Borrower with copies of invoices from counsel which invoices shall include
details of the work performed and the amounts billed therefor, (ii) all
reasonable out‑of‑pocket expenses incurred by each L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out‑of‑pocket expenses incurred by
the Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan

89

--------------------------------------------------------------------------------




Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
(c)    Indemnification and Reimbursement by the Lender Parties. To the extent
that the Borrower for any reason fails to indefeasibly pay or reimburse any
amount required under subsection (a) or (b) of this Section to be paid or
reimbursed by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer or any Related Party of any of the foregoing, each Lender Party severally
agrees to:
(i)     indemnify the Administrative Agent (or any such sub-agent) and such L/C
Issuer or such Related Party, as the case may be, from and against such Lender
Party's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that is imposed on,
incurred by, or asserted against the Administrative Agent or such L/C Issuer in
any way relating to or arising out of the Loan Documents or any action taken or
omitted by the Administrative Agent or such L/C Issuer, as applicable, under the
Loan Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent's or such L/C Issuer's gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction; and

90

--------------------------------------------------------------------------------




(ii)    pay to the Administrative Agent (or any such sub-agent), such L/C Issuer
or such Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or such L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such L/C Issuer in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby,

91

--------------------------------------------------------------------------------




except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)        Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender's rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an

92

--------------------------------------------------------------------------------




Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)    the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)        No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower, any Guarantor, or any of the Borrower's Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural person, or (D)
unless an Event of Default is then continuing, to any Competitor of Borrower.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

93

--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, the Borrower, any
Guarantor, or any of the Borrower's Affiliates or Subsidiaries, or, unless an
Event of Default is then continuing, any Competitor of Borrower) (each, a
“Participant”) in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender's participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with

94

--------------------------------------------------------------------------------




respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower's prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Citibank assigns all of its Commitment and Loans pursuant to subsection (b)
above, Citibank may, (i) upon 30 days' notice to the Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) upon 30 days' notice to the Borrower and the
Lenders, resign as Swing Line Lender. In the event of any such resignation as an
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder, subject
to such Lender's consent, in its sole and absolute discretion; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Citibank as an L/C Issuer or Swing Line Lender, as the
case may be. If Citibank resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)). If Citibank
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Citibank to effectively
assume the obligations of Citibank with respect to such Letters of Credit.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16(c) or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative or other transaction
under which payments are to be made by reference

95

--------------------------------------------------------------------------------




to the Borrower and its obligations, this Agreement or payments hereunder, (g)
with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any

96

--------------------------------------------------------------------------------




payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, an L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender (a “Departing Lender”) and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to a Replacement Lender that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

97

--------------------------------------------------------------------------------




(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the applicable
Replacement Lender (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Departing Lender required to make an assignment pursuant to
this Section 11.13 shall promptly execute and deliver an Assignment and
Assumption with the applicable Replacement Lender. If such Departing Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Assumption and/or any other documentation necessary to reflect such
replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (i) the date on which the Replacement Lender executes
and delivers such Assignment and Assumption and/or such other documentation and
(ii) the date on which the Departing Lender receives all payments described in
clause (b) of this Section 11.13, then such Departing Lender shall be deemed to
have executed and delivered such Assignment and Assumption and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Departing Lender.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR

98

--------------------------------------------------------------------------------




PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates' understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm's-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their

99

--------------------------------------------------------------------------------




respective Affiliates, and neither the Administrative Agent nor the Arranger has
any obligation to disclose any of such interests to the Borrower, any other Loan
Party any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
11.19    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[SIGNATURE PAGES TO FOLLOW]

100

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:


SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:     /s/ Karen J. Dearing         
                                                    Karen J. Dearing
Its:     Executive Vice President


GUARANTORS:


SUN COMMUNITIES, INC., a Maryland corporation


                                By:     /s/ Karen J. Dearing             
                                                Karen J. Dearing
Its:     Executive Vice President




SCF MANAGER, INC., a Michigan corporation


By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN COMMUNITIES FUNDING GP L.L.C., a Michigan limited liability company


By:
SCF Manager, Inc., a Michigan corporation, its manager



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




    





101

--------------------------------------------------------------------------------




SUN COMMUNITIES FUNDING LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Communities Funding GP L.L.C., a Michigan limited liability company, its
general partner



By:
SCF Manager, Inc., a Michigan corporation, its manager



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President


SUN TEXAS QRS, INC., a Michigan corporation


By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President


    
SUN COMMUNITIES TEXAS LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Texas QRS, Inc., a Michigan corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN SADDLE BROOK LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Texas QRS, Inc., a Michigan corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





102

--------------------------------------------------------------------------------




SUN OAKCREST LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Texas QRS, Inc., a Michigan corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN GP L.L.C., a Michigan limited liability company


By:
Sun Communities, Inc., a Maryland corporation, its manager



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN HG LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun GP L.L.C., a Michigan limited liability company, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN HUNTERS GLEN LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





103

--------------------------------------------------------------------------------




SUN LIW GP LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President


LIW LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun LIW GP LLC, a Michigan limited liability company, its general partner



By: Sun Communities Operating Limited Partnership, a Michigan limited
partnership, its sole member


By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




CIDER MILL VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





104

--------------------------------------------------------------------------------




CIDER MILL VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By:
Cider Mill Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




COUNTRY HILLS VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




COUNTRY HILLS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Country Hills Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President





105

--------------------------------------------------------------------------------




COUNTRY MEADOWS VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited
liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




COUNTRY MEADOWS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Country Meadows Village MHP Holding Company #1, LLC, a Michigan limited
liability company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




DUTTON MILL VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





106

--------------------------------------------------------------------------------




DUTTON MILL VILLAGE, LLC, a Michigan limited liability company


By:
Dutton Mill Village MHP Holding Company #1, LLC limited liability company, its
sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




HIDDEN RIDGE RV PARK HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




HIDDEN RIDGE AN RV COMMUNITY, LLC, a Michigan limited liability company


By:
Hidden Ridge RV Park Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President







107

--------------------------------------------------------------------------------




HOLIDAY WEST VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




HOLIDAY WEST VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By:
Holiday West Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




LEISURE VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





108

--------------------------------------------------------------------------------




LEISURE VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By:
Leisure Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




WINDSOR WOODS VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President


WINDSOR WOODS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Windsor Woods Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President





109

--------------------------------------------------------------------------------




SUN CLUB NAPLES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN NAPLES GARDENS LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN NORTH LAKE ESTATES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN BLUEBERRY HILL LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President



110

--------------------------------------------------------------------------------




SUN GRAND LAKE LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN THREE LAKES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN SEAPORT RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN PETERS POND RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





111

--------------------------------------------------------------------------------




SUN WAGON WHEEL RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN WILD ACRES RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN LAKE LAURIE RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President







112

--------------------------------------------------------------------------------




SUN INDIAN CREEK RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN NEWPOINT RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN GWYNN'S ISLAND RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN WESTWARD HO RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





113

--------------------------------------------------------------------------------




SUN VIRGINIA PARK RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




APPLE ORCHARD, L.L.C., a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN LAKEVIEW LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN DEERFIELD RUN LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



BBy:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President

114

--------------------------------------------------------------------------------




SUN CIDER MILL CROSSINGS LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




PINEBROOK VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN RAINBOW RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN ORANGE CITY LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





115

--------------------------------------------------------------------------------




SUN BELL CROSSING LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN TAMPA EAST, LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN HUNTER'S CROSSING LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President



116

--------------------------------------------------------------------------------




RIVER HAVEN OPERATING COMPANY LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN COMMUNITIES FUNDING II LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUNCHAMP HOLDINGS LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President



117

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


CITIBANK, n.a., as Administrative Agent, a Lender, L/C Issuer and Swing Line
Lender
By: /s/ John C. Rowland    
Name: John C. Rowland
Title: Vice President

118

--------------------------------------------------------------------------------




LENDERS:


BANK OF AMERICA, N.A., as a Lender


By: /s/ Shane Whitson                         
Name: ShaneWhitson
Title: Vice President







119

--------------------------------------------------------------------------------




BANK OF MONTREAL, as a Lender


By: /s/ Lloyd Baron    
Name: Lloyd Baron
Title: Vice President



120

--------------------------------------------------------------------------------




FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender


By:
/s/ Michael P. Perillo        

Name: Michael P. Perillo
Title: Officer





121

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender


By
/s/ Timothy H. Hampton    

Name: Timothy H. Hampton
Title: Senior Vice President





122

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:


SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:     /s/ Karen J. Dearing         
                                                    Karen J. Dearing
Its:     Executive Vice President


GUARANTORS:


SUN COMMUNITIES, INC., a Maryland corporation


                                By:     /s/ Karen J. Dearing             
                                                Karen J. Dearing
Its:     Executive Vice President




SCF MANAGER, INC., a Michigan corporation


By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN COMMUNITIES FUNDING GP L.L.C., a Michigan limited liability company


By:
SCF Manager, Inc., a Michigan corporation, its manager



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




    





S-1

--------------------------------------------------------------------------------




SUN COMMUNITIES FUNDING LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Communities Funding GP L.L.C., a Michigan limited liability company, its
general partner



By:
SCF Manager, Inc., a Michigan corporation, its manager



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President


SUN TEXAS QRS, INC., a Michigan corporation


By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President


    
SUN COMMUNITIES TEXAS LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Texas QRS, Inc., a Michigan corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN SADDLE BROOK LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Texas QRS, Inc., a Michigan corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





S-2

--------------------------------------------------------------------------------




SUN OAKCREST LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Texas QRS, Inc., a Michigan corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN GP L.L.C., a Michigan limited liability company


By:
Sun Communities, Inc., a Maryland corporation, its manager



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN HG LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun GP L.L.C., a Michigan limited liability company, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN HUNTERS GLEN LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





S-3

--------------------------------------------------------------------------------




SUN LIW GP LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President


LIW LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun LIW GP LLC, a Michigan limited liability company, its general partner



By: Sun Communities Operating Limited Partnership, a Michigan limited
partnership, its sole member


By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




CIDER MILL VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





S-4

--------------------------------------------------------------------------------




CIDER MILL VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By:
Cider Mill Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




COUNTRY HILLS VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




COUNTRY HILLS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Country Hills Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President





S-5

--------------------------------------------------------------------------------




COUNTRY MEADOWS VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited
liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




COUNTRY MEADOWS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Country Meadows Village MHP Holding Company #1, LLC, a Michigan limited
liability company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




DUTTON MILL VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





S-6

--------------------------------------------------------------------------------




DUTTON MILL VILLAGE, LLC, a Michigan limited liability company


By:
Dutton Mill Village MHP Holding Company #1, LLC limited liability company, its
sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




HIDDEN RIDGE RV PARK HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




HIDDEN RIDGE AN RV COMMUNITY, LLC, a Michigan limited liability company


By:
Hidden Ridge RV Park Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President







S-7

--------------------------------------------------------------------------------




HOLIDAY WEST VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




HOLIDAY WEST VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By:
Holiday West Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




LEISURE VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





S-8

--------------------------------------------------------------------------------




LEISURE VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By:
Leisure Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President




WINDSOR WOODS VILLAGE MHP HOLDING COMPANY #1, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President


WINDSOR WOODS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Windsor Woods Village MHP Holding Company #1, LLC, a Michigan limited liability
company, its sole member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing
                 Karen J. Dearing
Its:     Executive Vice President





S-9

--------------------------------------------------------------------------------




SUN CLUB NAPLES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN NAPLES GARDENS LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN NORTH LAKE ESTATES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN BLUEBERRY HILL LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President



S-10

--------------------------------------------------------------------------------




SUN GRAND LAKE LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN THREE LAKES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN SEAPORT RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN PETERS POND RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





S-11

--------------------------------------------------------------------------------




SUN WAGON WHEEL RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN WILD ACRES RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN LAKE LAURIE RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President







S-12

--------------------------------------------------------------------------------




SUN INDIAN CREEK RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN NEWPOINT RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN GWYNN'S ISLAND RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN WESTWARD HO RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





S-13

--------------------------------------------------------------------------------




SUN VIRGINIA PARK RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




APPLE ORCHARD, L.L.C., a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN LAKEVIEW LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN DEERFIELD RUN LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



BBy:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President

S-14

--------------------------------------------------------------------------------




SUN CIDER MILL CROSSINGS LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




PINEBROOK VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN RAINBOW RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN ORANGE CITY LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President





S-15

--------------------------------------------------------------------------------




SUN BELL CROSSING LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN TAMPA EAST, LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN HUNTER'S CROSSING LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President



S-16

--------------------------------------------------------------------------------




RIVER HAVEN OPERATING COMPANY LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUN COMMUNITIES FUNDING II LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President




SUNCHAMP HOLDINGS LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By:    /s/ Karen J. Dearing         
                 Karen J. Dearing
Its:     Executive Vice President



S-17

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


CITIBANK, n.a., as Administrative Agent, a Lender, L/C Issuer and Swing Line
Lender
By: /s/ John C. Rowland    
Name: John C. Rowland
Title: Vice President

S-18

--------------------------------------------------------------------------------




LENDERS:


BANK OF AMERICA, N.A., as a Lender


By: /s/ Shane Whitson                         
Name: ShaneWhitson
Title: Vice President







S-19

--------------------------------------------------------------------------------




BANK OF MONTREAL, as a Lender


By: /s/ Lloyd Baron     
Name: Lloyd Baron
Title: Vice President



S-20

--------------------------------------------------------------------------------




FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender


By:
/s/ Michael P. Perillo         

Name: Michael P. Perillo
Title: Officer





S-21

--------------------------------------------------------------------------------









S-22

--------------------------------------------------------------------------------






SCHEDULE 1.01(A)
Commitments
and Applicable Percentages
Lender
Commitment
Applicable Percentage
Citibank, N.A.
$52,500,000
15.0000000%
Bank of America, N.A.
$52,500,000
15.0000000%
Bank of Montreal
$52,500,000
15.0000000%
Fifth Third Bank
$37,500,000
10.7142857%
PNC
$30,000,000
8.5714286%
RBC Capital Markets
$25,000,000
7.1428571%
Regions Bank
$25,000,000
7.1428571%
US Bank, National Association
$25,000,000
7.1428571%
Associated Bank, N.A.
$20,000,000
5.7142857%
Comerica Bank
$10,000,000
2.8571429%
Flagstar Bank, FSB
$10,000,000
2.8571429%
Raymond James Bank, N.A.
$10,000,000
2.8571429%
Total
$350,000,000
100.0000000%










































































SCHEDULE 1.01(A)-1

--------------------------------------------------------------------------------






SCHEDULE 1.01(B)
Initial Guarantors


1.
Sun Communities, Inc., a Maryland corporation

2.
SCF Manager Inc., a Michigan corporation

3.
Sun Texas QRS, Inc., a Michigan corporation

4.
SunChamp Holdings LLC, a Michigan limited liability company

5.
Sun Communities Funding GP L.L.C., a Michigan limited liability company

6.
Sun Communities Funding Limited Partnership, a Michigan limited partnership

7.
Sun Communities Funding II LLC, a Michigan limited liability company

8.
Sun Communities Texas Limited Partnership, a Michigan limited partnership

9.
Sun Oakcrest Limited Partnership, a Michigan limited partnership

10.
Sun Saddle Brook Limited Partnership, a Michigan limited partnership

11.
River Haven Operating Company LLC, a Michigan limited liability company

12.
Sun Bell Crossing LLC, a Michigan limited liability company

13.
Sun GP L.L.C., a Michigan limited liability company

14.
Sun Orange City LLC, a Michigan limited liability company

15.
Sun Tampa East, LLC, a Michigan limited liability company

16.
Sun HG LP, a Michigan limited partnership

17.
Leisure Village MHP Holding Company #1, LLC, a Michigan limited liability
company

18.
Leisure Village Mobile Home Park, LLC, a Michigan limited liability company

19.
Apple Orchard, L.L.C., a Michigan limited liability company

20.
Sun Lakeview LLC, a Michigan limited liability company

21.
Sun Deerfield Run LLC, a Michigan limited liability company

22.
Country Hills Village MHP Holding Company #1, LLC, a Michigan limited liability
company

23.
Country Hills Village Mobile Home Park, LLC, a Michigan limited liability
company

24.
Country Meadows Village MHP Holding Company #1, LLC, a Michigan limited
liability company

25.
Country Meadows Village Mobile Home Park, LLC, a Michigan limited liability
company

26.
Cider Mill Village MHP Holding Company #1, LLC, a Michigan limited liability
company

27.
Cider Mill Village Mobile Home Park, LLC, a Michigan limited liability company

28.
Windsor Woods Village MHP Holding Company #1, LLC, a Michigan limited liability
company

29.
Windsor Woods Village Mobile Home Park, LLC, a Michigan limited liability
company

30.
Hidden Ridge RV Park Holding Company #1, LLC, a Michigan limited liability
company

31.
Hidden Ridge An RV Community, LLC, a Michigan limited liability company

32.
Pinebrook Village Mobile Home Park, LLC, a Michigan limited liability company

33.
Sun Cider Mill Crossings LLC, a Michigan limited liability company

34.
Sun Club Naples LLC, a Michigan limited liability company

35.
Sun Naples Gardens LLC, a Michigan limited liability company

36.
Sun North Lake Estates LLC, a Michigan limited liability company

37.
Sun Blueberry Hill LLC, a Michigan limited liability company

38.
Sun Grand Lake LLC, a Michigan limited liability company

39.
Sun Three Lakes LLC, a Michigan limited liability company

40.
Sun Hunters Glen LLC, a Michigan limited liability company

41.
Dutton Mill Village, LLC, a Michigan limited liability company

42.
Dutton Mill Village MHP Holding Company #1, LLC, a Michigan limited liability
company

43.
SR Hunter's Crossing LLC, a Michigan limited liability company

44.
Holiday West Village Mobile Home Park LLC, a Michigan limited liability company

45.
Holiday West Village MHP Holding Company #1, LLC, a Michigan limited liability
company

46.
LIW Limited Partnership, a Michigan limited partnership

47.
Sun LIW GP LLC, a Michigan limited liability company

48.
Sun Rainbow RV LLC, a Michigan limited liability company

49.
Sun Seaport RV LLC, a Michigan limited liability company

50.
Sun Peters Pond RV LLC, a Michigan limited liability company

51.
Sun Wagon Wheel RV LLC, a Michigan limited liability company

52.
Sun Wild Acres RV LLC, a Michigan limited liability company




SCHEDULE 1.01(B)-1




--------------------------------------------------------------------------------




53.
Sun Lake Laurie RV LLC, a Michigan limited liability company

54.
Sun Indian Creek RV LLC, a Michigan limited liability company

55.
Sun Newpoint RV LLC, a Michigan limited liability company

56.
Sun Gwynn's Island RV LLC, a Michigian limited liability company

57.
Sun Westward Ho RV LLC, a Michigan limited liability company

58.
Sun Virginia Park RV LLC, a Michigan limited liability company












SCHEDULE 1.01(B)-2




--------------------------------------------------------------------------------






SCHEDULE 1.01(C)
SunChamp Collateral
1.
Open-end Mortgage and Security Agreement, dated January 31, 2000, by and between
FC EAST FORK CROSSING LLC, a Michigan limited liability company (the
“Borrower”), and CONSECO FINANCE SERVICING CORP., a Delaware corporation, of
record in the Recorder's Office of Clermont County, Ohio, as instrument number
200000003789, Book 1249, Page 1895.



2.
Assignment of Rents, Leases, Profits and Contracts, dated January 31, 2000, by
and between FC EAST FORK CROSSING LLC, a Michigan limited liability company, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, of record in the
Recorder's Office of Clermont County, Ohio, as instrument number 200000003790,
Book 1249, Page 1922.



3.
Cross Default and Cross Collateral Agreement, dated January 31, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, of record in the Recorder's
Office of Clermont County, Ohio, as instrument number 200000003792, Book 1249,
Page 1938.



4.
Cross Default and Cross Collateral Agreement, dated August 30, 2002, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation, of record in
the Recorder's Office of Clermont County, Ohio, Book 1288, Page 1495.



5.
Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
MEZZANINE LENDER, LLC, and FC EAST FORK CROSSING LLC, a Michigan limited
liability company, of record in the Recorder's Office of Clermont County, Ohio,
as instrument number 200000003793, Book 1249, Page 1982.



6.
Open-End Mortgage, Security Agreement, Assignment of Leases and Rents and
Financing Statement, dated February 4, 2000, by FC EAST FORK CROSSING LLC, a
Michigan limited liability company, in favor of SUN COMMUNITIES MEZZANINE
LENDER, LLC, a Michigan limited liability company, recorded in Book 1249, Page
1992, Instrument number 200000003794 in the Recorder's Office of Clermont
County, Ohio.



7.
Deed of Trust (With Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated May 1, 2000, CP COMAL FARMS LIMITED PARTNERSHIP, a
Michigan limited partnership, in favor of Bryan C. Birkeland, as trustee, for
the benefit of CONSECO FINANCE SERVICING CORP., a Delaware corporation,
beneficiary, recorded in the Comal County Clerk's Official Public Records,
document number 200006013593.



8.
Absolute Assignment of Leases and Rents, dated May 1, 2000, by and between CP
COMAL FARMS LIMITED PARTNERSHIP, a Michigan limited partnership, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in the Comal County
Clerk's Official Public Records, document number 200006013594.



9.
Cross Default and Cross Collateral Agreement, dated May 1, 2000, by and between
CP CREEKSIDE LLC, CP COMAL FARMS LIMITED PARTNERSHIP, and CONSECO FINANCE
SERVICING CORP., a Delaware corporation, recorded in the Comal County Clerk's
Official Public Records, document number 200006013596.



10.
Cross Default and Cross Collateral Agreement, dated May 6, 2000, by and between
CP CREEKSIDE LLC, CP COMAL FARMS LIMITED PARTNERSHIP, CP WOODLAKE LIMITED
PARTNERSHIP, and CONSECO FINANCE SERVICING CORP., a Delaware corporation,
recorded in the Comal County Clerk's Official Public Records, document number
200006022646.



11.
Intercreditor and Subordination Agreement, dated May 1, 2000, by and between
CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES TEXAS
MEZZANINE LENDER LIMITED PARTNERSHIP, and CP COMAL FARMS LIMITED PARTNERSHIP,
recorded in the Comal County Clerk's Official Public Records, document number
200006013597.




SCHEDULE 1.01(C)-1




--------------------------------------------------------------------------------




12.
Modification to Deed of Trust, dated June 29, 2001, by CP COMAL FARMS LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of Bryan C. Birkeland, as
trustee, recorded, in the Comal County Clerk's Official Public Records, document
number 200106023421.



13.
Deed of Trust (With Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated December 29, 1999, by CP COMAL FARMS LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of James M. Nias, as
trustee, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a Michigan
limited liability company, recorded in the Comal County Clerk's Official Public
Records, document number 200006002028.

14.
Deed of Trust, Assignment of Leases and Security Agreement, dated April 19,
2000, by CP CREEKSIDE LLC, a Michigan limited liability company, in favor of
Ashley L. Hogewood, Jr., as trustee, for the benefit of CONSECO FINANCE
SERVICING CORP., a Delaware corporation, recorded in Book 1036, Page 822,
Rockingham County Registry.



15.
Assignment of Rents, Leases, Profits and Contracts, dated April 19, 2000, by and
between CP CREEKSIDE LLC, a Michigan limited liability company, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in Book 1036, Page
845, Rockingham County Registry.



16.
Cross Default and Cross Collateral Agreement, dated May 1, 2000, by and between
CP CREEKSIDE LLC, CP COMAL FARMS LIMITED PARTNERSHIP, and CONSECO FINANCE
SERVICING CORP., a Delaware corporation, recorded in Book 1040, Page 1292,
Rockingham County Registry.



17.
Intercreditor and Subordination Agreement, dated April 19, 2000, by and between
CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
MEZZANINE LENDER, LLC, and CP CREEKSIDE LLC, a Michigan limited liability
company, recorded in Book 1036, Page 855, Rockingham County Registry.



18.
Cross Default and Cross Collateral Agreement dated May 6, 2000, by and between
CP CREEKSIDE LLC, CP COMAL FARMS LIMITED PARTNERSHIP, CP WOODLAKE LIMITED
PARTNERSHIP, and CONSECO FINANCE SERVICING CORP., a Delaware corporation,
recorded in the Rockingham County Registry.



19.
Deed of Trust and Security Agreement, dated December 29, 1999, by FC CREEKSIDE
LLC, a Michigan limited liability company, in favor of R. Frank Gray, as
trustee, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, recorded in
Book 1030, Page 641, Rockingham County Registry, North Carolina, such Deed of
Trust.



20.
Deed of Trust, Assignment of Leases and Security Agreement dated August 30,
2000, by and between FC GLEN LAUREL LLC, in favor of Ashley L. Hogewood, Jr.,
trustee, for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware
corporation, beneficiary, recorded in Book 2967, Page 111, Cabarrus County
Registry.



21.
Assignment of Rents, Leases, Profits and Contracts, dated August 30, 2000, by
and between FC GLEN LAUREL LLC, a Michigan limited liability company, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in Book 2967,
Page 135, Cabarrus County Registry.



22.
Cross Default and Cross Collateral Agreement dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK, LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE RIDGE LIMITED PARTNERSHIP, FC
GLEN LAUREL LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation,
recorded in Book 2967, Page 157, Cabarrus County Registry.



23.
Intercreditor and Subordination Agreement, dated August 30, 2000, by and between
CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
MEZZANINE LENDER LLC, and FC GLEN LAUREL LLC, recorded in Book 2967, Page 145,
Cabarrus County Registry.



24.
Deed of Trust and Security Agreement, dated August 30, 2000, by FC GLEN LAUREL
LLC, a Michigan limited liability company, in favor of R. Frank Gray, as
trustee, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a Michigan
limited liability company, recorded in Book 2967, Page 200 of the Cabarrus
County Registry, North Carolina, document number 021504.



25.
Deed of Trust, Assignment of Leases and Security Agreement dated January 31,
2000 by FC MEADOWBROOK LLC, in favor of Ashley L. Hogewood, Jr., trustee, for
the benefit of CONSECO FINANCE SERVICING CORP., a Delaware corporation,
beneficiary, recorded in Book 11072, Page 650, as instrument number 2000016226,
Mecklenburg County Public Registry.


SCHEDULE 1.01(C)-2




--------------------------------------------------------------------------------




26.
Assignment of Rents, Leases, Profits and Contracts, dated January 31, 2000 by
and between FC MEADOWBROOK LLC, a Michigan limited liability company, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in Book 11072,
Page 687, as instrument number 2000016227, Mecklenburg County Public Registry.



27.
Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in
Book 11871, Page 680, as instrument number 2001009011, Mecklenburg County Public
Registry.



28.
Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
MEZZANINE LENDER, LLC, and FC MEADOWBROOK LLC, a Michigan limited liability
company, recorded in Book 11092, Page 359, as instrument number 2000021242,
Mecklenburg County Public Registry.



29.
Deed of Trust and Security Agreement, dated February 4, 2000, by FC MEADOWBROOK
LLC, a Michigan limited liability company, in favor of R. Frank Gray, as
trustee, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a Michigan
limited liability company, recorded in Book 11072, Page 788 of the Mecklenburg
County Registry, North Carolina, document number 2000016230.



30.
Mortgage and Security Agreement, dated January 31, 2000, by and between FC
PEBBLE CREEK, LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation,
recorded as instrument number 2000-003252, in the Office of the Recorder of
Johnson County, Indiana.



31.
Assignment of Rents, Leases, Profits and Contracts, dated January 31, 2000, by
and between FC PEBBLE CREEK, LLC, a Michigan limited liability company, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded as instrument
number 2000-003253 in the Office of the Recorder of Johnson County, Indiana.



32.
Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded as
instrument number 2000-025417 in the Office of the Recorder of Johnson County,
Indiana.



33.
Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
MEZZANINE LENDER, LLC, and FC PEBBLE CREEK, LLC, a Michigan limited liability
company, recorded as instrument number 2000-003256, in the Office of the
Recorder of Johnson County, Indiana.



34.
Mortgage, Security Agreement, Assignment of Leases and Rents and Financing
Statement, dated February 4, 2000, by FC PEBBLE CREEK LLC, a Michigan limited
liability company, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a
Michigan limited liability company, recorded as instrument number 2000-003255 in
the Office of the Recorder of Johnson County, Indiana.



35.
Deed of Trust (With Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated May 6, 2000, by and between CP WOODLAKE LIMITED
PARTNERSHIP, a Michigan limited partnership, and Bryan C. Birkeland, as trustee,
for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware corporation,
beneficiary, recorded in the Bexar County Clerk's Official Public Records, file
number 2000-0076877, Vol. 8413, Page 1212, such Deed of Trust.



36.
Absolute Assignment of Leases and Rents, dated May 6, 2000, by and between CP
WOODLAKE LIMITED PARTNERSHIP, a Michigan limited partnership, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in the Bexar County
Clerk's Official Public Records, file number 2000-0076878, Vol. 8413, Page 1247.



37.
Cross Default and Cross Collateral Agreement, dated May 6, 2000, by and between
CP CREEKSIDE LLC, CP COMAL FARMS LIMITED PARTNERSHIP, CP WOODLAKE LIMITED
PARTNERSHIP, and CONSECO FINANCE SERVICING CORP., a Delaware corporation,
recorded in the Bexar County Clerk's Official Public Records, file number
2000-0076880, Vol. 8413, Page 1271.




SCHEDULE 1.01(C)-3




--------------------------------------------------------------------------------




38.
Intercreditor and Subordination Agreement, dated May 6, 2000, by and between
CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES TEXAS
MEZZANINE LENDER LIMITED PARTNERSHIP, and CP WOODLAKE LIMITED PARTNERSHIP,
recorded in the Bexar County Clerk's Official Public Records, file number
2000-0076881, Vol. 8413, Page 1285.



39.
Deed of Trust (With Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated December 29, 1999, by CP WOODLAKE LIMITED
PARTNERSHIP, a Michigan limited partnership in favor of James M.. Nias, as
trustee, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a Michigan
limited liability company, recorded in the Bexar County Clerk's Official Public
Records, document number 2000-0010656, Volume 8281, Page 416, such Deed of
Trust.



40.
Deed of Trust (with Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated January 31, 2000, by and between FC STONEBRIDGE
LIMITED PARTNERSHIP, a Michigan limited partnership, and Larry A. Jack, as
trustee, for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware
corporation, beneficiary, recorded in the Bexar County Clerk's Official Public
Records, file number 2000-0021821, Vol. 8303, Page 2032.



41.
Absolute Assignment of Leases and Rents, dated January 31, 2000, by and between
FC STONEBRIDGE LIMITED PARTNERSHIP, a Michigan limited partnership, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation; recorded in Bexar County
Clerk's Official Public Records, file number 2000-0021822, Vol. 8303, Page 2073.



42.
Cross Default and Cross Collateral Agreement, dated January 31, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in the Bexar County
Clerk's Official Public Records, file number 2000-0021824, Vol. 8304, Page 0015.



43.
Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, AND CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in
the Bexar County Clerk's Official Public Records, file number 2000-0197960, Vol.
8648, Page 1205.



44.
Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
TEXAS MEZZANINE LENDER LIMITED PARTNERSHIP, and FC STONEBRIDGE LIMITED
PARTNERSHIP, recorded in the Bexar County Clerk's Official Public Records, file
number 2000-0021825, Vol. 8304, Page 0060.



45.
Deed of Trust (with Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated February 4, 2000, by FC STONEBRIDGE LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of James M. Nias, as
trustee, for the benefit of SUN COMMUNITIES TEXAS MEZZANINE LENDER LIMITED
PARTNERSHIP, a Michigan limited partnership, beneficiary, recorded under
document number 20000-0021826, Vol. 8304, Page 81, in the Bexar County Clerk's
Official Public Records, Texas.



46.
Deed of Trust (with Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated February 15, 2000, by FC RIVER RANCH LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of Bryan C. Birkeland, as
trustee, for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware
corporation, beneficiary, recorded in the Travis County Clerk's Official Public
Records, documents number 2000033217.



47.
Absolute Assignment of Leases and Rents, dated February 15, 2000, by and between
FC RIVER RANCH LIMITED PARTNERSHIP, a Michigan limited partnership, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in Travis County
Clerk's Official Public Records, document number 2000033218.



48.
Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in
the Travis County Clerk's Official Public Records, document number 2000176487.




SCHEDULE 1.01(C)-4




--------------------------------------------------------------------------------




49.
Intercreditor and Subordination Agreement, dated February 15, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
TEXAS MEZZANINE LENDER LIMITED PARTNERSHIP, and FC RIVER RANCH LIMITED
PARTNERSHIP, recorded in the Travis County Clerk's Official Public Records,
document number 2000033220.



50.
Deed of Trust (with Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated January 26, 2000, by FC RIVER RANCH LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of James M. Nias, as
trustee, for the benefit of SUN COMMUNITIES TEXAS MEZZANINE LENDER LIMITED
PARTNERSHIP, a Michigan limited partnership, recorded in the Travis County
Clerk's Official Public Records, documents number 200003322.



51.
Deed of Trust (with Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated January 31, 2000, by and between FC SUMMIT RIDGE
LIMITED PARTNERSHIP, a Michigan limited partnership, and Larry A. Jack, as
trustee, for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware
corporation, beneficiary, recorded in the Bexar County Clerk's Official Public
Records, file number 2000-0021834, Vol. 8304, Page 0180.



52.
Absolute Assignment of Leases and Rents, dated January 31, 2000, by and between
FC SUMMIT RIDGE LIMITED PARTNERSHIP, a Michigan limited partnership, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in the Bexar County
Clerk's Official Public Records, file number 2000-0021835, Vol. 8304, Page 0218.



53.
Cross Default and Cross Collateral Agreement, dated January 31, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in the Bexar County
Clerk's Official Public Records, file number 2000-0021837, Vol. 8304, Page 0248.



54.
Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
TEXAS MEZZANINE LENDER LIMITED PARTNERSHIP, and FC SUMMIT RIDGE LIMITED
PARTNERSHIP, recorded in Bexar County Clerk's Official Public Records, file
number 2000-0021838, Vol. 8304, Page 0292.



55.
Deed of Trust (with Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated February 4, 2000, by and between FC SUMMIT RIDGE
LIMITED PARTNERSHIP, a Michigan limited partnership, in favor of James M. Nias,
as trustee, for the benefit of SUN COMMUNITIES TEXAS MEZZANINE LENDER LIMITED
PARTNERSHIP, a Michigan limited partnership, beneficiary, recorded under
document number 2000-0021839, Vol. 8304, Page 310, in the Bexar County Clerk's
Official Public Records, Texas.



56.
Deed of Trust (With Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated January 24, 2000, by FC SUNSET RIDGE LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of Bryan C. Birkeland, as
trustee, for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware
corporation, beneficiary, recorded under document number 0002793, Vol., 1631,
Page 52, in the Official Public Records of Hays County, Texas.



57.
Absolute Assignment of Leases and Rents, dated January 24, 2000, by and between
FC SUNSET RIDGE LIMITED PARTNERSHIP, a Michigan limited partnership, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded under document number
0002795, Vol. 1631, Page 104, in the Official Public Records of Hays County,
Texas.



58.
Cross Default and Cross Collateral Agreement, dated January 18, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE PARTNERSHIP, FC
SUMMIT RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded under document
number 0002796, Vol. 1631, Page 120, in the Official Public Records of Hays
County, Texas.



59.
Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded under
document number 00028199, Vol. 1745, Page 706, in the Official Public Records of
Hays County, Texas.




SCHEDULE 1.01(C)-5




--------------------------------------------------------------------------------




60.
Intercreditor and Subordination Agreement, dated January 26, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
TEXAS MEZZANINE LENDER LIMITED PARTNERSHIP, and FC SUNSET RIDGE LIMITED
PARTNERSHIP, recorded under document number 0002797, Vol. 1631, Page 164, in the
Official Public Records of Hays County, Texas.



61.
Deed of Trust (With Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated January 26, 2000, by FC SUNSET RIDGE LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of James M. Nias, as
trustee, for the benefit of SUN COMMUNITIES TEXAS MEZZANINE LENDER LIMITED
PARTNERSHIP, a Michigan limited partnership, beneficiary, recorded under
document number 0002794, Vol. 1631, Page 86, in the Official Public Records of
Hays County, Texas.    




SCHEDULE 1.01(C)-6




--------------------------------------------------------------------------------






SCHEDULE 1.01(D)


SunChamp Properties


Comal Farms (New Braunfels, TX)
Creekside (Reidsville, NC)
East Fork Crossing (Batavia, OH)
Glen Laurel (Concord, NC)
Meadowbrook (Charlotte, NC)
Pebble Creek (Greenwood, IN)
River Ranch (Austin, TX)
Stonebridge (San Antonio, TX)
Summit Ridge (Converse, TX)
Sunset Ridge (Kyle, TX)
Woodlake Trails (San Antonio, TX)





SunChamp Property Owner Entities


CP Comal Farms Limited Partnership
CP Creekside LLC
FC East Fork Crossing LLC
FC Glen Laurel LLC
FC Meadowbrook LLC
FC Pebble Creek LLC
FC River Ranch Limited Partnership
FC Stonebridge Limited Partnership
FC Summit Ridge Limited Partnership
FC Sunset Ridge Limited Partnership
CP Woodlake Limited Partnership



SCHEDULE 1.01(D)-1




--------------------------------------------------------------------------------




SCHEDULE 1.01(E)
Existing Letters of Credit


Letter #
Project
Expiration Date
Amount
68046195
Multiple Properties
01-Jul-14
$705,000.00
68030496
North Point
01-Oct-13
$1,269,832.61
68030499
River Ranch
01-Feb-14
$19,500.00
68030500
Sunset Ridge-TX
27-Jan-14
$1,984,382.73
TOTAL:
$3,978,715.34






SCHEDULE 1.01(E)-1




--------------------------------------------------------------------------------




SCHEDULE 1.01(F)
Equity Interest Collateral


Pledgor
Issuer
Interest in Issuer
Percentage Ownership
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Communities Funding Limited Partnership, a Michigan limited partnership
Limited Partnership
99%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Communities Funding II LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Communities Texas Limited Partnership, a Michigan limited partnership
Limited Partnership
99%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Oakcrest Limited Partnership, a Michigan limited partnership
Limited Partnership
99%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Saddle Brook Limited Partnership, a Michigan limited partnership
Limited Partnership
99%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
River Haven Operating Company LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun/Forest Holdings LLC, a Michigan limited liability company
Membership
70.04%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Bell Crossing LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Orange City LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Tampa East, LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Leisure Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Apple Orchard, L.L.C., a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Lakeview LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Deerfield Run LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Cider Mill Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Country Hills Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Country Meadows Village MHP Holding Company #1, LLC, a Michigan limited
liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Pinebrook Village Mobile Home Park LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Cider Mill Crossings LLC, a Michigan limited liability company
Membership
100%


SCHEDULE 1.01(F)-1




--------------------------------------------------------------------------------




Sun Communities Operating Limited Partnership, a Michigan limited partnership
Windsor Woods Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Hidden Ridge RV Park Holding Company #1, LLC, a Michigan limited liability
company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Club Naples LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Naples Gardens LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun North Lake Estates LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Blueberry Hill LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Grand Lake LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Three Lakes LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Dutton Mill Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
SR Hunter's Crossing LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Holiday West Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
LIW Limited Partnership, a Michigan limited partnership
Limited Partnership
99%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Rainbow RV LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Seaport RV LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Peters Pond RV LLC, a Michigian limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Wagon Wheel RV LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Wild Acres RV LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Lake Laurie RV LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Indian Creek RV LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Newpoint RV LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Gwynn's Island RV LLC, a Michigian limited liability company
Membership
100%


SCHEDULE 1.01(F)-2




--------------------------------------------------------------------------------




Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Westward Ho RV LLC, a Michigan limited liability company
Membership
100%
Sun Communities Operating Limited Partnership, a Michigan limited partnership
Sun Virginia Park RV LLC, a Michigan limited liability company
Membership
100%
Sun Communities Funding GP L.L.C., a Michigan limited liability company
Sun Communities Funding Limited Partnership, a Michigan limited partnership
General Partnership
1%
Sun Texas QRS, Inc., a Michigan corporation
Sun Communities Texas Limited Partnership, a Michigan limited partnership
General Partnership
1%
Sun Texas QRS, Inc., a Michigan corporation
Sun Oakcrest Limited Partnership, a Michigan limited partnership
General Partnership
1%
Sun Texas QRS, Inc., a Michigan corporation
Sun Saddle Brook Limited Partnership, a Michigan limited partnership
General Partnership
1%
SunChamp Holdings LLC, a Michigan limited liability company
SunChamp LLC, a Michigan limited liability company
Membership
41.76%
Sun HG LP, a Michigan limited partnership
Sun Hunters Glen LLC, a Michigan limited liability company
Membership
100%
Leisure Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Leisure Village Mobile Home Park LLC, a Michigan limited liability company
Membership
100%
Country Hills Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Country Hills Village Mobile Home Park LLC, a Michigan limited liability company
Membership
100%
Country Meadows Village MHP Holding Company #1, LLC, a Michigan limited
liability company
Country Meadows Village Mobile Home Park LLC, a Michigan limited liability
company
Membership
100%
Cider Mill Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Cider Mill Village Mobile Home Park LLC, a Michigan limited liability company
Membership
100%
Windsor Woods Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Windsor Woods Village Mobile Home Park LLC, a Michigan limited liability company
Membership
100%
Hidden Ridge RV Park Holding Company #1, LLC, a Michigan limited liability
company
Hidden Ridge An RV Community, LLC, a Michigan limited liability company
Membership
100%
Dutton Mill Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Dutton Mill Village, LLC, a Michigan limited liability company
Membership
100%
Holiday West Village MHP Holding Company #1, LLC, a Michigan limited liability
company
Holiday West Village Mobile Home Park LLC, a Michigan limited liability company
Membership
100%
Sun LIW GP LLC, a Michigan limited liability company
LIW Limited Partnership, a Michigan limited partnership
Limited Partnership
1%








SCHEDULE 1.01(F)-3




--------------------------------------------------------------------------------






SCHEDULE 1.01(G)
Mortgage Assignments
1.
That certain Collateral Assignment of Mortgage and Security Agreement,
Assignment of Rents, Leases, Profits and Contracts, Cross Default and Cross
Collateral Agreements, and Intercreditor and Subordination Agreement of even
date hereof by and between Sun Financial LLC, a Michigan limited liability
company, as assignor, and Citibank, N.A., as assignee, encumbering the property
known as East Fork Crossing located in Batavia, Ohio, as further described
therein.



2.
That certain Collateral Assignment of Mortgage, Security Agreement, Assignment
of Leases and Rents and Financing Statement, and Intercreditor and Subordination
Agreement of even date hereof by and between Sun Communities Mezzanine Lender,
LLC, a Michigan limited liability company, as assignor, and Citibank, N.A., as
assignee, encumbering the property known as East Fork Crossing located in
Batavia, Ohio, as further described therein.



3.
That certain Collateral Assignment of Deed of Trust, Absolute Assignment of
Leases and Rents, Cross Default and Cross Collateral Agreements, and
Intercreditor and Subordination Agreement, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Comal Farms located in New Braunfels, Texas, as further described therein.



4.
That certain Collateral Assignment of Deed of Trust and Intercreditor and
Subordination Agreement of even date hereof by and between Sun Communities
Mezzanine Lender LLC, a Michigan limited liability company, as assignor, and
Citibank, N.A., as assignee, encumbering the property known as Comal Farms
located in New Braunfels, Texas, as further described therein.



5.
That certain Collateral Assignment of Deed of Trust, Assignment of Rents,
Leases, Profits and Contracts, Cross Default and Cross Collateral Agreements,
and Intercreditor and Subordination Agreement of even date hereof by and between
Sun Financial LLC, a Michigan limited liability company, as assignor, and
Citibank, N.A., as assignee, encumbering the property known as Creekside located
in Reidsville, North Carolina, as further described therein.



6.
That certain Collateral Assignment of Deed of Trust and Security Agreement and
Intercreditor and Subordination Agreement of even date hereof by and between Sun
Communities Mezzanine Lender, LLC, a Michigan limited liability company, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Creekside located in Reidsville, North Carolina, as further described therein.



7.
That certain Collateral Assignment of Deed of Trust, Assignment of Rents,
Leases, Profits and Contracts, Cross Default and Cross Collateral Agreements,
and Intercreditor and Subordination Agreement of even date hereof by and between
Sun Financial LLC, a Michigan limited liability company, as assignor, and
Citibank, N.A., as assignee, encumbering the property known as Glen Laurel
located in Concord, North Carolina, as further described therein.

8.
That certain Collateral Assignment of Deed of Trust and Security Agreement and
Intercreditor and Subordination Agreement of even date hereof by and between Sun
Communities Mezzanine Lender, LLC, a Michigan limited liability company, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Glen Laurel located in Concord, North Carolina, as further described therein.



9.
That certain Collateral Assignment of Deed of Trust, Assignment of Rents,
Leases, Profits and Contracts, Cross Default and Cross Collateral Agreement, and
Intercreditor and Subordination Agreement of even date hereof by and between Sun
Financial LLC, a Michigan limited liability company, as assignor, and Citibank,
N.A., as assignee, encumbering the property known as Meadowbrook located in
Charlotte, North Carolina, as further described therein.



10.
That certain Collateral Assignment of Deed of Trust and Security Agreement and
Intercreditor and Subordination Agreement of even date hereof by and between Sun
Communities Mezzanine Lender, LLC, a Michigan limited liability company, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Meadowbrook located in Charlotte, North Carolina, as further described therein.



11.
That certain Collateral Assignment of Mortgage and Security Agreement,
Assignment of Rents, Leases, Profits and Contracts, Cross Default and Cross
Collateral Agreement, and Intercreditor and Subordination Agreement of even date
hereof by and between Sun Financial LLC, a Michigan limited liability company,
as assignor, and Citibank, N.A., as assignee, encumbering the property known as
Pebble Creek located in Greenwood, Indiana, as further described therein.




SCHEDULE 1.01(G) -1




--------------------------------------------------------------------------------




12.
That certain Collateral Assignment of Mortgage, Security Agreement, Assignment
of Leases and Rents and Financing Statement, and Intercreditor and Subordination
Agreement of even date hereof by and between Sun Communities Mezzanine Lender,
LLC, a Michigan limited liability company, as assignor, and Citibank, N.A., as
assignee, encumbering the property known as Pebble Creek located in Greenwood,
Indiana, as further described therein.



13.
That certain Collateral Assignment of Deed of Trust, Absolute Assignment of
Leases and Rents, Cross Default and Cross Collateral Agreement, and
Intercreditor and Subordination Agreement of even date hereof by and between Sun
Financial Texas Limited Partnership, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Woodlake located in San Antonio, Texas, as further described therein.



14.
That certain Collateral Assignment of Deed of Trust and Intercreditor and
Subordination Agreement of even date hereof by and between Sun Communities
Mezzanine Lender LLC, a Michigan limited liability company, as assignor, and
Citibank, N.A., as assignee, encumbering the property known as Woodlake located
in San Antonio, Texas, as further described therein.



15.
That certain Collateral Assignment of Deed of Trust, Absolute Assignment of
Leases and Rents, Cross Default and Cross Collateral Agreements, and
Intercreditor and Subordination Agreement of even date hereof by and between Sun
Financial Texas Limited Partnership, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Stonebridge located in San Antonio, Texas, as further described therein.



16.
That certain Collateral Assignment of Deed of Trust and Intercreditor and
Subordination Agreement of even date hereof by and between Sun Communities Texas
Mezzanine Lender Limited Partnership, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Stonebridge located in San Antonio, Texas, as further described therein.



17.
That certain Collateral Assignment of Deed of Trust, Absolute Assignment of
Leases and Rents, Cross Default and Cross Collateral Agreement, and
Intercreditor and Subordination Agreement of even date hereof by and between Sun
Financial Texas Limited Partnership, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
River Ranch located in Austin, Texas, as further described therein.



18.
That certain Collateral Assignment of Deed of Trust and Intercreditor and
Subordination Agreement of even date hereof by and between Sun Communities Texas
Mezzanine Lender Limited Partnership, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
River Ranch located in Austin, Texas, as further described therein.



19.
That certain Collateral Assignment of Deed of Trust, Absolute Assignment of
Leases and Rents, Cross Default and Cross Collateral Agreements, and
Intercreditor and Subordination Agreement of even date hereof by and between Sun
Financial Texas Limited Partnership, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Summit Ridge located in Converse, Texas, as further described therein.



20.
That certain Collateral Assignment of Deed of Trust and Intercreditor and
Subordination Agreement of even date hereof by and between Sun Communities Texas
Mezzanine Lender Limited Partnership, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Summit Ridge located in Converse, Texas, as further described therein.



21.
That certain Collateral Assignment of Deed of Trust, Absolute Assignment of
Leases and Rents, Cross Default and Cross Collateral Agreement, and
Intercreditor and Subordination Agreement of even date hereof by and between Sun
Financial Texas Limited Partnership, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Sunset Ridge located in Kyle, Texas, as further described therein.



22.
That certain Collateral Assignment of Deed of Trust and Intercreditor and
Subordination Agreement of even date hereof by and between Sun Communities Texas
Mezzanine Lender Limited Partnership, a Michigan limited partnership, as
assignor, and Citibank, N.A., as assignee, encumbering the property known as
Sunset Ridge located in Kyle, Texas, as further described therein.






SCHEDULE 1.01(G) -2




--------------------------------------------------------------------------------




SCHEDULE 1.01(H)
JV Debt Assignments
1.
That certain Collateral Assignment of Limited Liability Company Interest
Security and Pledge Agreement by and between Sun Communities Operating Limited
Partnership, a Michigan limited partnership, as assignor, and Citibank, N.A., as
assignee, encumbering the interest of Jerome L. Schostak, as further described
therein.



2.
That certain Collateral Assignment of Limited Liability Company Interest
Security and Pledge Agreement by and between Sun Communities Operating Limited
Partnership, a Michigan limited partnership, as assignor, and Citibank, N.A., as
assignee, encumbering the interest of Michael Horowitz, as further described
therein.



3.
That certain Collateral Assignment of Limited Liability Company Interest
Security and Pledge Agreement by and between Sun Communities Operating Limited
Partnership, a Michigan limited partnership, as assignor, and Citibank, N.A., as
assignee, encumbering the interest of Steven Friedman, as further described
therein.






SCHEDULE 1.01(H)-1




--------------------------------------------------------------------------------






SCHEDULE 1.01(I)
JV Debt Collateral
1.
The membership interests pledged pursuant to the Limited Liability Company
Interest Security and Pledge Agreement, dated as of October 26, 2000, by JEROME
L. SCHOSTAK in favor of SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a
Michigan limited partnership.



2.
The membership interests pledged pursuant to the Limited Liability Company
Interest Security and Pledge Agreement, dated as of January 1, 2001, by MICHAEL
HOROWITZ in favor of SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan
limited partnership.



3.
The membership interests pledged pursuant to the Limited Liability Company
Interest Security and Pledge Agreement, dated as of January 1, 2001, by STEVEN
FRIEDMAN in favor of SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan
limited partnership.




SCHEDULE 1.01(I)-1




--------------------------------------------------------------------------------






SCHEDULE 4.01
Initial Borrowing Base Properties


Bedford Hills Mobile Village (Battle Creek, MI)
Countryside Village MHC (Perry, MI)
Cutler Estates Mobile Village (Grand Rapids, MI)
Edwardsville Mobile Home Park (Edwardsville, KS)
Sherman Oaks MHC (Jackson, MI)
Timberbrook Mobile Home Park (Bristol, IN)
Comal Farms (New Braunfels, TX)
Creekside (Reidsville, NC)
East Fork Crossing (Batavia, OH)
Glen Laurel (Concord, NC)
Meadowbrook (Charlotte, NC)
Pebble Creek (Greenwood, IN)
River Ranch (Austin, TX)
Stonebridge (San Antonio, TX)
Summit Ridge (Converse, TX)
Sunset Ridge (Kyle, TX)
Woodlake Trails (San Antonio, TX)
Bell Crossing (Clarksville, TN)
Cobus Green (Elkhart, IN)
College Park Estates (Canton, MI)
Desert View Village (West Wendover, NV)
North Point Estates (Pueblo, CO)
Pine Hills (Middlebury, IN)
Sunset Ridge (Portland Twp., MI)
Kenwood RV and Mobile Home Plaza (LaFeria, TX)
Pecan Branch (Williamson County, TX)
Oak Crest MHC (Austin, TX)
Saddlebrook MHC (Austin, TX)
River Haven Village (Grand Haven, MI)
Hunters Glen (Wayland, MI)
Orange City (Orange City, FL)
Tampa East (Dover, FL)
Leisure Village (Belmont, MI)
Apple Creek (Amelia, OH)
Orchard Lake (Milford, OH)
Lakeview (Ypsilanti, MI)
Deerfield (Anderson, IN)
Cider Mill Village (Middleville, MI)
Country Hills Village (Hudsonville, MI)
Country Meadows Village (Caledonia, MI)
Pinebrook Village (Grand Rapids, MI)
Cider Mills Crossing (Fenton, MI)
Windsor Woods Village (Wayland, MI)
Hidden Ridge (Hopkins, MI)
Club Naples (Naples, FL)


SCHEDULE 4.01-1




--------------------------------------------------------------------------------




Naples Gardens (Naples, FL)
North Lake Estates (Moore Haven, FL)
Blueberry Hill (Bushnell, FL)
Grand Lake (Citra, FL)
Three Lakes (Hudson, FL)
Dutton Mill Village (Caledonia, MI)
Hunters Crossing (Capac, MI)
Holiday West Village (Holland, MI)
Lake in Wood (Narvon, PA)
Rainbow (Frostproof, FL)
Seaport (Mystic, CT)
Peters Pond (Sandwich, MA)
Wagon Wheel (Old Orchard Beach, ME)
Wild Acres (Old Orchard Beach, ME)
Lake Laurie (Cape May, FL)
Indian Creek (Geneva on the Lake, OH)
New Point (New Point, NJ)
Gwynn's Island (Gwynn Island, VA)
Westward Ho (Glenbeulah, WI)
Virginia Park (Old Orchard Beach, ME)






SCHEDULE 4.01-2


